Exhibit 10.1

PACIFIC MERCANTILE BANCORP

AMENDED AND RESTATED COMMON STOCK PURCHASE AGREEMENT

DATED AS OF FEBRUARY 28, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND CONSTRUCTION      2   

1.1

   Definitions      2   

1.2

   Rules of Construction      9    ARTICLE II    PURCHASE AND SALE OF SERIES B
SHARES      9   

2.1

   Purchase and Sale of Common Stock Shares      9   

2.2

   Time and Place of Closing      9    ARTICLE III    CLOSING DELIVERIES      10
  

3.1

   Company Deliveries at Closing      10   

3.2

   Deliveries of the Purchasers      10    ARTICLE IV    REPRESENTATIONS AND
WARRANTIES OF THE COMPANY      11   

4.1

   Organization of the Company and the Bank      12   

4.2

   Corporate Power; Due Authorization      12   

4.3

   No Conflict; Required Filings and Consents      13   

4.4

   Capitalization      13   

4.5

   Capitalization of the Bank      14   

4.6

   Valid Issuance of Common Stock Shares      14   

4.7

   Offering of the Common Stock Shares      14   

4.8

   Absence of Certain Changes      14   

4.9

   SEC Reports; Financial Statements; Regulatory Reports      15   

4.10

   Litigation      17   

4.11

   Permits; Compliance with Applicable Laws      17   

4.12

   Regulatory Matters      18   

4.13

   Employee Benefit Plans      18   

4.14

   Labor and Other Employment Matters      19   

4.15

   Tax Matters      20   

4.16

   Transactions with Interested Persons      21   

4.17

   Material Contracts      21   

4.18

   Indebtedness and Other Contracts      21   

4.19

   Capital Ratios      21   

4.20

   Loan Portfolio and OREO      21   

4.21

   Other Activities of the Company and the Bank      22   

4.22

   Environmental Matters      22   

4.23

   Properties      23   

4.24

   Accounting Records; Data Processing      24   

4.25

   Insurance      24   

4.26

   Intellectual Property      24   

4.27

   Brokered Deposits      24   

4.28

   Brokers      24   

4.29

   Risk Management Instruments, Derivatives and Equity Securities      25   

4.30

   Confidentiality      25   

4.31

   Exchange Act Registration, NASDAQ      25   

4.32

   Mortgage Banking Business      25   

4.33

   S-3 Eligibility      26   

4.34

   Application of Takeover Protections; Rights Agreement      26   

4.35

   No General Solicitation; Placement Agent’s Fees      26   

4.36

   No Integrated Offering      27   

4.37

   U.S. Real Property Holding Corporation      27   

4.38

   Off Balance Sheet Arrangements      27   

4.39

   Manipulation of Price      27   

4.40

   Acknowledgement Regarding Purchaser’s Trading Activity      27   

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE V    REPRESENTATIONS AND WARRANTIES OF PURCHASERS     
27   

5.1

   Authorization; Corporate/Limited Liability Company/Partnership Power      27
  

5.2

   Agreement Not in Contravention; Consents      28   

5.3

   Purchase for Own Account      28   

5.4

   Disclosure of Information      28   

5.5

   Investment Experience      29   

5.6

   Accredited Purchaser Status      29   

5.7

   Restricted Securities      29   

5.8

   Residence      29   

5.9

   Brokers’ and Finders’ Fees      29    ARTICLE VI    COVENANTS      29   

6.1

   Reasonable Best Efforts      29   

6.2

   Company Application for Regulatory Approval      30   

6.3

   Carpenter Funds Application for Regulatory Approval      30    ARTICLE VII   
CONDITIONS TO OBLIGATIONS TO CLOSE      30   

7.1

   Conditions to the Parties’ Obligations to Close      30   

7.2

   Conditions Precedent to Consummation of this Agreement by All Parties      31
  

7.3

   Conditions Precedent to Consummation of this Agreement by the Purchasers     
31   

7.4

   Conditions Precedent to Consummation of this Agreement by the Company      32
   ARTICLE VIII    INDEMNIFICATION      32   

8.1

   Indemnification by the Company      32   

8.2

   Maximum Liability of the Company      32   

8.3

   Time Limits on Indemnification      33   

8.4

   Procedures for Indemnification      33   

8.5

   Other Provisions Applicable to Indemnification Claims      34   

8.6

   Exclusivity      34    ARTICLE IX    ADDITIONAL AGREEMENTS OF THE PARTIES   
  34   

9.1

   Legends      34   

9.2

   Securities Laws Disclosure      35   

9.3

   Material Non-Public Information      36   

9.4

   Reporting Status      37   

9.5

   Blue Sky Laws      37   

9.6

   Use of Proceeds      37   

9.7

   Register      37   

9.8

   Fees      37   

9.9

   Conduct of Business      38   

9.10

   Listing      38   

9.11

   Additional Registration Statements      38    ARTICLE X    TERMINATION     
38   

10.1

   Termination      38   

10.2

   Alternative Strategic Proposals      39   

10.3

   Termination Fee      40   

10.4

   Remedy due to Failure of Certain Conditions Precedent      40    ARTICLE XI
   MISCELLANEOUS      41   

11.1

   Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury      41   

11.2

   Specific Performance      41   

11.3

   Press Releases      41   

11.4

   Notices      41   

11.5

   Entire Agreement      42   

11.6

   No Assignment; Successors and Assigns      42   

11.7

   Waiver and Amendment      42   

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

11.8

   Headings      43   

11.9

   Severability      43   

11.10

   Counterparts      43    EXHIBIT A    Names and Addresses of and Allocation of
Common Stock Shares between the Purchasers      A-1    EXHIBIT B    Form of
Warrant    EXHIBIT C    Form of Registration Rights Agreement   

 

(iii)



--------------------------------------------------------------------------------

AMENDED AND RESTATED COMMON STOCK PURCHASE AGREEMENT

THIS AMENDED AND RESTATED COMMON STOCK PURCHASE AGREEMENT (this “Agreement”)
dated as of February 28, 2012 among PACIFIC MERCANTILE BANCORP, a California
corporation (the “Company”), and the Carpenter Funds (as defined below) (each, a
“Purchaser” and collectively, the “Purchasers”). The Purchasers and the Company
are collectively referred to herein as the “Parties” and each may be
individually referred to herein as a “Party.” Certain terms with initial capital
letters in this Agreement are defined in Article I hereof.

RECITALS

A. The Company is a bank holding company, registered as such under the BHCA and
is the record and beneficial owner of 100 percent of the issued and outstanding
capital stock of Pacific Mercantile Bank, a California banking corporation (the
“Bank”).

B. The Company has issued two series of preferred stock, one series of 190,000
shares designated as its “Series B-1 Convertible 8.4% Noncumulative Preferred
Stock” (the “Series B-1 Preferred Stock” or “Series B-1 Shares”), and the second
series of 110,000 shares designated as its “Series B-2 Convertible 8.4%
Noncumulative Preferred Stock” (the “Series B-2 Preferred Stock” or “Series B-2
Shares”), each series with the rights, preferences and privileges set forth in
the Series B Preferred Stock Certificate of Determination which has been filed
with the California Secretary of State (the “Series B Certificate of
Determination”). The Series B-1 Shares and the Series B-2 Shares shall be
jointly referred to herein as the “Series B Shares.” The Series B-1 Preferred
Stock and the Series B-2 Preferred Stock shall be jointly referred to herein as
the “Series B Preferred Stock.”

C. The Company previously executed that certain Series B Stock Purchase
Agreement as of August 26, 2011 (the “Series B Stock Purchase Agreement”) among
the Company, each of the Purchasers, and SBAV LP, a Delaware limited partnership
(“SBAV”), pursuant to which the Company sold 37,000 Series B Shares to the
Purchasers and 75,000 Series B Shares to SBAV on August 26, 2011.

D. On August 26, 2011, the Company and the Purchasers entered into that certain
Additional Series B Stock Purchase Agreement (the “Additional Series B SPA”)
providing for the sale by the Company to the Purchasers and the purchase by the
Purchasers of an additional $10.8 million of Series B Shares;

E. On August 26, 2011, the Company and the Purchasers entered into that certain
Common Stock Purchase Agreement (the “Predecessor CSPA”), pursuant to which the
Company agreed to sell to the Purchasers, and the Purchasers agreed to purchase
from the Company, in a private placement, common stock of the Company at the
Purchase Price (as hereinafter defined) per share, for an aggregate amount of
$15,500,000; and

F. By this Agreement, the Company and the Purchasers are amending and restating
the Predecessor CSPA in its entirety to provide for the Company to sell to the
Purchasers, and for the Purchasers to purchase from the Company, in the private
placement, shares of Company common stock at the Purchase Price per share, for
an aggregate amount of $26,300,000 (the “Common Stock Shares”) and terminating
the Additional Series B SPA in its entirety, as a result of which that Agreement
is no longer in force or effect; and

G. The sale and purchase of the Common Stock Shares is exempt from the
registration and prospectus delivery requirements of the Securities Act.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and other agreements set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. When used in this Agreement, each of the following terms shall
have the following meaning unless the context otherwise requires:

“2011 10-K” shall have the meaning ascribed to such term in Section 4.1(b).

“ALLL” shall have the meaning ascribed to such term in Section 4.22(c).

“Affiliate” means an “affiliate” or “associate”, as defined under SEC Rule 405.

“Affiliated Group” shall have the meaning ascribed to such term in
Section 4.16(a)(i).

“Agent” shall have the meaning ascribed to such term in Section 4.36.

“Agreement” means this Common Stock Purchase Agreement, including all Exhibits
and Schedules hereto, as the same may be hereafter amended.

“Amended Investor Rights Agreement” means the Amended and Restated Investor
Rights Agreement (also sometimes be referred to herein as the “Amended Rights
Agreement”), which is being entered into concurrently herewith and which
supersedes in its entirety that certain Investment Rights Agreement entered into
by the Parties on August 26, 2011 (the “Predecessor Rights Agreement”) which, as
a result, is and shall be of no further force or effect.

“Amended Registration Rights Agreements” means that certain Registration Rights
Agreement attached as Exhibit B hereto, which supersedes in its entirety that
certain Registration Rights Agreement attached as Exhibit B to the Additional
Series B SPA (the “Predecessor Registration Rights Agreement”), which the
Parties agree is of no further force or effect.

“Applicable Law” shall mean any domestic or foreign, federal, state or local,
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable to the Company or the Bank or their respective
properties or assets.

“Bank” shall have the meaning ascribed to such term in Recital A.

“Bank Secrecy Act” means the Currency and Foreign Transaction Reporting Act (31
U.S.C. Section 5311 et seq.), as amended.

“Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA under which any current or former director, officer, employee or
consultant of the Company or the Bank is a participant or is eligible to receive
any benefits, including incentive, bonus, deferred compensation, vacation,
holiday, cafeteria, medical, disability, stock purchase, stock option, stock
appreciation, phantom stock, restricted stock or other stock-based compensation
plans, policies or programs.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

“Book Value Per Share” means the Company’s common shareholders’ equity
(inclusive of goodwill and other intangible assets of the Company), divided by
the total number of the Company’s shares of Common Stock outstanding, as set
forth in or determined from whichever of the Company’s Form 10-Q, Form 10-K or
other SEC Report was last filed before the Closing Date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in California are authorized or required by law to close.

 

2



--------------------------------------------------------------------------------

“CEO” shall have the meaning ascribed to such term in Section 4.9(e).

“CFO” shall have the meaning ascribed to such term in Section 4.9(e).

“California Secretary” means the Office of the Secretary of State of the State
of California.

“Carpenter Funds” means Carpenter Community Bancfund, L.P. and Carpenter
Community Bancfund-A, L.P.; of which the general partner is Carpenter Fund
Manager GP, LLC.

“Carpenter Regulatory Approvals” shall have the meaning ascribed to such term in
Section 6.3.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601 et seq., as amended or recodified.

“CGCL” means the California General Corporations Law, as in effect on the date
hereof and as may be amended hereafter.

“Change in Control Arrangements” means all plans, contracts, programs,
agreements, policies and other arrangements (whether written or unwritten) which
provide for (i) the making of any material payment (including, without
limitation, any severance, unemployment compensation, parachute) payment to,
(ii) any material increase in the compensation or benefits otherwise payable to,
or (iii) the acceleration of the time of payment or vesting of any material
compensation or material benefits of, any of the current or former directors,
officers, employees or consultants of the Company or the Bank on or by reason of
the consummation of any transaction or series of related transactions with any
person that would result in (A) the persons who were the holders of all of the
outstanding voting shares of the Company or the Bank immediately prior to the
consummation of such transaction ceasing to own at least fifty-one percent
(51%) of the shares of voting stock of the Company or the Bank (as the case may
be), or (B) all or substantially all of the assets of the Company or the Bank
being sold or otherwise transferred to another person (other than a person that,
immediately prior to the consummation of such sale or other transfer of assets,
was an Affiliate of the Company or the Bank).

“Claims Notice” shall have the meaning ascribed to such term in Section 7.4(a).

“Classified Assets” shall mean all OREO and all loans which have been classified
as “substandard,” “doubtful,” or “loss” (or words of similar import) by the
Bank, or an applicable Regulatory Authority.

“Closing” shall have the meaning ascribed to such term in Section 2.2.

“Closing Date” shall have the meaning ascribed to such term in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended or recodified.

“Common Stock” means the Company’s common stock, without par value.

“Common Stock Sale” means the sale of the Company’s Common Stock Shares pursuant
to, and in accordance with, this Agreement.

“Common Stock Shares” shall have the meaning ascribed to such term in Recital F.

“Community Reinvestment Act” means the Community Reinvestment Act of 1977 (12
U.S.C. 2901 et seq.), as amended.

“Company” shall have the meaning ascribed to such term in the Preamble.

“Company 2011 Balance Sheet” shall have the meaning ascribed to such term in
Section 4.9(c).

 

3



--------------------------------------------------------------------------------

“Company Articles” shall have the meaning ascribed to such term in
Section 4.1(b).

“Company Bylaws” shall have the meaning ascribed to such term in Section 4.1(b).

“Company Consolidated Financial Statements” shall have the meaning given to such
term in Section 4.9(b).

“Company Disclosure Schedule” and “Company Schedules” shall mean the disclosure
schedules referenced in Article IV of the Agreement which have been separately
delivered by the Company at or prior to execution of this Agreement to the
Purchasers, or their officers, managers or general partners, as the case may be.

“Company Incentive Shares” shall have the meaning ascribed to such term in
Section 4.4(b).

“Company Material Contracts” has the meaning ascribed to such term in
Section 4.18.

“Company Permits” shall have the meaning ascribed to such term in
Section 4.12(a).

“Company Regulatory Approvals” shall have the meaning ascribed to such term in
Section 6.2.

“Company Stock” means the issued and outstanding capital stock of the Company.

“Company Update(s)” shall have the meaning ascribed to such term in the preamble
to Article IV.

“Derivative Instrument” means any swap, forward, future, option, cap, floor or
collar or any other interest rate or foreign currency protection contract or any
other contract that is not included in the Company’s 2011 Balance Sheet and is a
derivatives contract.

“DFI” means the Commissioner of the Department of Financial Institutions of the
State of California.

“DTC” means The Depository Trust Company.

“Environmental Laws” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, treaty, writ or order and any enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree, judgment, stipulation, injunction, permit,
authorization, policy, opinion, or agency requirement, in each case having the
force and effect of law, relating to pollution, contamination, protection,
investigation or restoration of the environment, health and safety or natural
resources, including, without limitation, noise, odor, wetlands, or the use,
handling, presence, transportation, treatment, storage, disposal, release,
threatened release or discharge of Hazardous Materials.

“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.

“Equal Credit Opportunity Act” means the Equal Credit Opportunity Act (15 U.S.C.
Section 1691 et seq.) as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Housing Act” means the Fair Housing Act (420 U.S.C. Section 3601 et seq.),
as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve Board” and “FRB” both mean the Board of Governors of the
Federal Reserve System or the applicable Federal Reserve Bank acting under
delegated authority.

 

4



--------------------------------------------------------------------------------

“Financial Code” means the California Financial Code, as amended from time to
time.

“Form 8-K” shall have the meaning ascribed to such term in Section 9.2.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America, applied on a consistent basis.

“GLB Act” means the Gramm-Leach-Bliley Act of 1999, as amended from time to
time.

“Governmental Authority” and “Governmental Entity” shall each mean any foreign,
domestic, federal, territorial, state or local governmental authority,
quasi-governmental authority, court, government or self-regulatory organization,
government commission or tribunal, or any regulatory or administrative agency,
or any political or other subdivision, department or branch of any of the
foregoing.

“Hazardous Material” means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the State of
California or the United States Government. The term “Hazardous Material”
includes, without limitation, any material or substance which is (i) defined as
a “hazardous waste,” “extremely hazardous waste” or “restricted hazardous waste”
under Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140, of
the California Health and Safety Code Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substance Account Act), (iii) defined as a
“hazardous material,” “hazardous substance,” or “hazardous waste” under
Section 25501 of the California Health and Safety Code, Division 20, Chapter
6.95 (Hazardous Materials Release Response Plans and Inventory), (iv) defined as
a “hazardous substance” under Section 25281 of the California Health and Safety
Code, Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum, (vi) asbestos, (vii) defined as hazardous or extremely hazardous
pursuant to Article 11 of Title 22 of the California Administrative Code,
Division 4, Chapter 20, (viii) designated as a “hazardous substance” pursuant to
Section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1317),
(ix) defined as a “hazardous waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903),
or (x) defined as a “hazardous substance” pursuant to Section 101 of CERCLA.

“Home Mortgage Disclosure Act” means the Home Mortgage Disclosure Act (12 U.S.C.
Section 2801 et seq.), as amended.

“Indebtedness” of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business),
(c) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (f) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (g) all indebtedness referred to in clauses (a) through (f) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (h) all contingent obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above; provided, however, that customer deposits and similar
obligations shall not be included as Indebtedness.

“Indemnification Claim” shall have the meaning ascribed to such term in
Section 8.3(b).

 

5



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning ascribed to such term in Section 8.1.

“Indemnifying Payments” shall have the meaning ascribed to such term in
Section 8.5(d).

“Indemnity Termination Date” shall have the meaning ascribed to such term in
Section 8.3(a).

“Insurer” shall have the meaning ascribed to such term in Section 4.30.

“Insolvent” means, with respect to any Person (a) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness, (b) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (c) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature.

“Intellectual Property” means trademarks, service marks, brand names,
certification marks, trade dress and other indications of origin, the goodwill
associated with the foregoing and registrations and applications to register the
foregoing; inventions, discoveries and ideas; patents and applications for
patents; nonpublic information, trade secrets and confidential information and
rights to limit the use or disclosure thereof by any person; writings and other
works, whether copyrightable or not; and registrations or applications for
registration of copyrights; and any similar intellectual property or proprietary
rights.

“Investor” means a Purchaser or any transferee or assignee thereof to whom a
Purchaser assigns its rights under the Amended Registration Rights Agreement and
who agrees to become bound by the provisions of such Agreement in accordance
with the terms thereof and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under the Amended Registration Rights
Agreement and who agrees to become bound by and to comply with the terms and
provisions thereof.

“IRS” means the United States Internal Revenue Service.

“Knowledge of the Company” and “knowledge of the Company” means the actual
knowledge of any of the President of the Company, the Chief Financial Officer of
the Company, the Chief Operating Officer of the Bank or the Chief Credit Officer
of the Bank.

“Liability” means and includes for any Person all items of Indebtedness
(including, without limitation, capitalized lease obligations), whether direct,
indirect or contingent, which, in accordance with GAAP, would be included in
determining liabilities as shown on the liability side of a balance sheet of
such Person as of the date as of which Indebtedness is to be determined, and
also includes all Indebtedness and liabilities of others assumed or guaranteed
by such Person or in respect of which such Person is secondarily or contingently
liable (other than by endorsement of instruments in the course of collection),
whether by reason of any agreement to acquire such Indebtedness or to supply or
advance sums or otherwise, and any guarantee of any such item of Indebtedness or
any other obligation or any assurance with respect to the financial condition of
any other Person, including without limitation any purchase or repurchase
agreement (but not including endorsements of instruments for deposit or
collection in the ordinary course of business).

“Lien” means any mortgage, hypothecation, pledge, security interest,
encumbrance, equitable interest, claim, lien or charge, any conditional sale or
other title retention agreement in the nature thereof or any material
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership) of any asset or property, any sale of receivables
with recourse or any filing of a financing statement as debtor under the Uniform
Commercial Code or any similar statute, or any agreement to grant, create,
effect, enter into or file any of the foregoing.

“Loan Investor” shall have the meaning ascribed to such term in Section 4.30.

“Loans” means loans, extensions of credit (including guaranties) and commitments
to extend credit.

 

6



--------------------------------------------------------------------------------

“Losses” means any and all losses, claims, damages, liabilities and expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses). Notwithstanding anything to the contrary contained in this
Agreement, the diminution in value of the Common Stock Shares shall only be
considered a “Loss” for purposes of this Agreement, if, and only if, the cause
of such diminution in value is the breach of this Agreement by Company.

“Material Adverse Effect” means, when used in connection with any entity, any
change, effect, or circumstance that has or could reasonably be expected to have
a material adverse effect on (i) the business, financial condition, results of
operations, assets or prospects of such entity and its Subsidiaries taken as a
whole or (ii) the ability of such entity and its Subsidiaries to consummate the
transaction contemplated by this Agreement and the Other Transaction Documents.

“Mortgage Finance Agency” shall have the meaning ascribed to such term in
Section 4.30.

“Nonperforming Assets” shall mean all loans for which interest is past due more
than 90 days and/or is not accruing, and all loans restructured when there has
not been a history of past performance on debt service in accordance with the
contractual terms of the restructured loans, and all OREO.

“Other Real Estate Owned” and “OREO” both mean real estate or loans secured by
real estate that are classified or would be classified, under bank regulatory
accounting principles, as: “loans to facilitate;” “other real estate owned;”
“in-substance foreclosure;” “in-substance repossession;” foreclosed real estate;
and real estate acquired for debts previously contracted.

“Other Transaction Documents” means the Amended Registration Rights Agreement
and any other agreement to be executed and delivered by the Parties hereto
concurrently with the execution and delivery of this Agreement or with the
consummation of the transactions contemplated hereby.

“Party” shall have the meaning ascribed to such term in the Preamble.

“Permitted Liens” shall mean (i) mechanics’, carriers’, workers’, repairmen’s,
warehousemen’s, carriers’ or other similar Liens arising in the ordinary course
of business of the Company or the Bank, (ii) Liens for Taxes, assessments and
other similar governmental charges or statutory Liens that are not yet due and
payable or which are being contested in good faith, (iii) pledges of assets by
the Company or the Bank in the ordinary course of business, including to secure
public deposits or borrowings, and (iv) Liens that arise under zoning, land use
and other similar laws and other imperfections of title or other Liens that do
not, individually or in the aggregate, materially affect the value of the
property subject thereto (as carried on the consolidated balance sheet of the
Company) and do not materially impair the use of the property subject thereto as
presently used and Liens on those properties which would not, individually or in
the aggregate, have a Material Adverse Effect on the Company.

“Person” means any natural person, corporation, firm, partnership, association,
government, governmental agency or any other entity.

“Preferred Stock” means the Series B Preferred Stock and the Series C Preferred
Stock (as hereinafter defined).

“Previously Disclosed” means disclosed in writing in a Disclosure Schedule to
this Agreement or in the SEC Reports.

“Purchase Price” shall mean the greater of Book Value Per Share or $6.26 per
share.

“Purchasers” shall have the meaning ascribed to such term in the Preamble.

“Purchasers Disclosure Schedule” and “Purchasers Schedules” shall mean the
disclosure schedules referenced in Article V of the Agreement which have been
separately delivered by each Purchaser at or prior to execution of this
Agreement to the Company.

 

7



--------------------------------------------------------------------------------

“Regulatory Agreement” shall have the meaning ascribed to such term in
Section 4.13.

“Regulatory Authority” shall have the meaning ascribed to such term in
Section 4.9(f).

“Restricted Securities” shall have the meaning ascribed to such term in
Section 5.7.

“Returns” shall have the meaning ascribed to such term in Section 4.16(a)(iii).

“SBAV Investor Rights Agreement” means that certain Investor Rights Agreement
entered into by and between the Company and SBAV on August 26, 2011

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means those reports and schedules filed by the Company with the
SEC pursuant to the Exchange Act from January 1, 2009 through the date of the
Closing.

“Securities Act” means the Securities Act of 1933, as amended.

“Series B Certificate of Determination” means the Company’s Certificate of
Determination of the Rights, Preferences, Privileges and Restrictions of the
Series B Shares in the form such Certificate was filed with the California
Secretary on August 16, 2011.

“Series B Preferred Stock” shall have the meaning ascribed to such term in the
Recitals to this Agreement and the shares of which shall sometime be referred to
in this Agreement as “Series B Shares”.

“Series B-1 Preferred Stock” shall have the meaning ascribed to such term in the
Recitals to this Agreement and the shares of which shall sometime be referred to
in this Agreement as “Series B-1 Shares”.

“Series B-2 Preferred Stock” shall have the meaning ascribed to such term in the
Recitals to this Agreement and the shares of which shall sometime be referred to
in this Agreement as “Series B-2 Shares”.

“Series B Stock Purchase Agreement” shall have the meaning ascribed to such term
in Recital C to this Agreement.

“Series C Preferred Stock” means the Company’s Series C Convertible 8.4%
Noncumulative Preferred Stock and the shares of which shall sometime be referred
to in this Agreement as “Series C Shares”.

“Severance Arrangements” means all agreements, plans, contracts, programs,
arrangements and policies of the Company or the Bank that provide for the
payment or continuation of compensation or benefits to any of their respective
current or former directors, officers or employees or consultants on or by
reason of or following a termination of employment or cessation of service of
such director, officer, employee or consultant with the Company or the Bank.

“Subsidiary” of a corporation or other Person shall mean any other corporation
or any limited liability company, partnership, joint venture or other legal
entity of which the corporation or other Person (either alone or through or
together with any other Subsidiary), owns, directly or indirectly, a majority of
the stock or other equity ownership interests which entitle the holders thereof
to vote generally in the election of the board of directors or other governing
body of such other corporation, or any such limited liability company,
partnership, joint venture or other legal entity.

“Taxes” shall have the meaning ascribed to such term in Section 4.16(a)(ii).

“Termination Date” shall have the meaning ascribed to such term in
Section 10.1(a).

“Third Party Claim” shall have the meaning ascribed to such term in
Section 7.4(b).

 

8



--------------------------------------------------------------------------------

“Undisputed Amount” shall have the meaning ascribed to such term in
Section 7.4(a).

“Warrants” means the warrants to purchase shares of Common Stock in
substantially the form attached hereto as Exhibit B, which, subject to
satisfaction of the conditions contained in this Agreement, will be sold and
issued to the Purchasers at the Warrant Price and will entitle the Purchasers to
purchase shares of Common Stock at the price set forth in the Warrant (the
“Warrant Exercise Price”).

“Warrant Price” means the price paid by the Purchasers for the Warrants at the
rate of $0.125 per underlying Warrant Share.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

1.2 Rules of Construction. This Agreement is the result of arms’-length
negotiations between the parties hereto and no provision hereof, because of any
ambiguity found to be contained herein or otherwise, shall be construed against
a party because such party or its legal counsel was the draftsman of that
provision or any portion thereof. Unless the context in which such terms are
used clearly and unambiguously indicates otherwise, (i) the term “or” shall not
be exclusive, (ii) the term “including” shall not be limiting, but shall mean
either “including but not limited to” or including without limitation” and
(iii) the terms “herein,” “hereof,” “hereto,” “hereunder”, “hereinafter” and
other similar terms shall refer to this Agreement as a whole and not merely to
the specific section, subsection, paragraph or clause where such terms may
appear. The Recitals to this Agreement are an integral part of this Agreement
and shall be given full effect in connection with the interpretation and
construction of this Agreement. Words and phrases defined in the plural shall
also be used in the singular and vice versa and shall be construed in the plural
or singular as appropriate and apparent in the context used. Unless otherwise
specifically provided herein, accounting terms shall be given and assigned their
usual meaning and effect as defined or used under GAAP.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK SHARES

2.1 Purchase and Sale of Common Stock Shares. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Company shall sell
and issue to the Purchasers the number of Common Stock Shares determined by
dividing the Purchase Price into the aggregate Purchase Price, which is
$26,300,000. The Company shall sell and issue to each Purchaser, and each
Purchaser shall purchase from the Company, a number of Common Stock Shares equal
to the result obtained from dividing the total dollar amount of Common Stock
Shares set forth opposite such Purchaser’s name on Exhibit A by the Purchase
Price. No fractional shares shall be issued. In lieu of fractional shares, the
number of Common Stock Shares purchased by each Purchaser will be rounded to the
nearest whole number and the aggregate Purchase Price will be adjusted
accordingly.

2.2 Purchase and Sale of Warrants. On the terms and subject to the conditions
set forth in this Agreement, at the Closing, the Company shall sell and issue to
each Purchaser the number of Warrants set forth opposite such Purchaser’s name
on Exhibit A hereto and each such Purchaser shall purchase, severally and not
jointly, that number of Warrants from the Company at the Warrant Price of $0.125
per Warrant. Each such Warrant shall be exercisable into one share of Company
Common Stock.

2.3 Time and Place of Closing. The closing of the sale by the Company and the
purchase by the Purchasers of the Common Stock Shares and Warrants (the
“Closing”) shall take place on the fifteenth (15th) Business Day immediately
following the later of (i) the receipt by the Carpenter Funds of the Carpenter
Regulatory Approvals, and (ii) the date on which the conditions set forth in
Article VII are satisfied (other than those conditions that by their nature are
to be satisfied at the Closing or waived pursuant to this Agreement), or such
other date as may be agreed upon by the Company and the Purchasers (the “Closing
Date”). The Closing shall be held at the offices of Stradling Yocca Carlson &
Rauth in Newport Beach, California.

 

9



--------------------------------------------------------------------------------

ARTICLE III

CLOSING DELIVERIES

3.1 Company Deliveries at Closing. At the Closing, the Company shall execute, or
shall deliver to each Purchaser, the following documents and instruments:

(a) Common Stock Certificates. One or more Common Stock Certificates to evidence
the ownership by such Purchaser of the number of Common Stock Shares being
purchased by it pursuant to this Agreement, endorsed with restrictive legends(s)
substantially in the form set forth in Section 9.1 below.

(b) Stock Purchase Warrants. Warrants being purchased by such Purchaser pursuant
to this Agreement, each in the form of Exhibit B hereto, entitling each such
Purchaser to purchase, subject to the terms and conditions and the transfer
restrictions set forth in the Warrants, up to the number of Warrant Shares set
forth opposite such Purchaser’s name on Exhibit A hereto.

(c) Officers’ Certificate. A certificate executed by the President or Chief
Financial Officer of the Company, in their capacities as such, certifying that

(i) the execution, delivery and performance of this Agreement by the Company
have been approved by all requisite corporate action of the Company,

(ii) the representations and warranties of the Company set forth in Article IV
hereof, as modified by the Company Disclosure Schedules or SEC Reports, are true
and correct in all material respects (if not qualified as to materiality) and
true and correct (if so qualified) as of the date hereof and as of the Closing
Date, provided that to the extent that any such representations and warranties
were made as of a specified date, such representations and warranties shall
continue on the Closing Date to have been true as of such specified date and not
as of the Closing, and except where the failure or failures of any such
representations and warranties to be so true and correct have not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect with respect to the Company, and

(iii) the Company has performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.

(d) Good Standing Certificates. Good Standing Certificates issued by the Office
of the Secretary of State, or similar office, of each jurisdiction in which the
Company and the Bank are qualified to do business and dated not more than five
(5) Business Days preceding the Closing Date, certifying that each of the
Company and the Bank is in good standing in such jurisdiction.

(e) Other Transaction Documents. The Other Transaction Documents required to be
executed and delivered by the Company, duly executed by it and such other
documents relating to the transactions contemplated by this Agreement as such
Purchasers or their counsel may reasonably request.

(f) Receipt. A receipt or cross receipt executed by an officer of the Company
confirming its receipt of (i) a copy of this Agreement duly executed by each
Purchaser; (ii) the aggregate Purchase Price paid by each Purchaser for the
Common Stock Shares purchased by it hereunder, (iii) the aggregate Warrant Price
paid by each Purchaser for the Warrants purchased by it hereunder and (iv) the
Other Transaction Documents required to be executed and delivered by any of the
Purchasers.

3.2 Deliveries of the Purchasers. At the Closing, each Purchaser shall have paid
to the Company the aggregate Purchase Price, in same day funds, of the Common
Stock Shares it is purchasing hereunder and each such Purchaser shall execute
and/or deliver, or cause to be delivered to the Company:

(a) Purchase Price and Warrant Price. The full Purchase Price of such Common
Stock Shares and the full Warrant Price of such Warrants, paid in cash by wire
transfer of same day funds to the Company pursuant to the wire instructions
provided by the Company.

 

10



--------------------------------------------------------------------------------

(b) Officers’ Certificate. A certificate executed by an officer or general
partner of the Purchaser, in their capacities as such, certifying that

(i) the representations and warranties of the Purchaser set forth in Article V
hereof are true and correct in all material respects (if not qualified as to
materiality) and true and correct (if so qualified) as of the Closing Date,
except where the failure or failures of any such representations and warranties
to be so true and correct have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and

(ii) the Purchaser has performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.

(c) Receipt. A receipt or cross receipt executed by such Purchaser, confirming
its receipt of (i) a copy of this Agreement duly executed by the Company;
(ii) the Common Stock Certificate(s) issued in the name of such Purchaser,
(iii) the Warrants issued in the name of such Purchaser, and (iv) the Other
Transaction Documents required to be executed and delivered by or on behalf of
the Company

(d) Other Transaction Documents. The Other Transaction Documents required to be
executed and delivered by the Purchasers, duly executed by them and such other
documents relating to the transactions contemplated by this Agreement as the
Company or its counsel may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser that as of the date
hereof, the statements contained in this Article IV are true and correct, except
as specified in such representation or warranty or as otherwise set forth in
(i) the corresponding sections or subsections of the Company Disclosure
Schedules or (ii) SEC Reports (other than any disclosures contained under the
captions “Risk Factors” or “Forward Looking Statements” or any other disclosures
included therein to the extent that they are forward-looking in nature);
provided, however, that, with respect to the Company Disclosure Schedules, for
any such disclosure to be effective, it must indicate the specific section of
this Agreement to which it relates (except that any information set forth in any
one such Schedule pertaining to the representations and warranties in this
Article IV shall be deemed to apply to each other applicable section of this
Article IV if the relevance of such disclosures to the information called for in
such other section or sections is reasonably apparent); provided, further, that,
with respect to the SEC Reports, for any such disclosure to be effective, the
relevance of such SEC Report to the representations and warranties in this
Article IV must be reasonably apparent. The disclosure of any information in the
Company Disclosure Schedules shall not be deemed to constitute an acknowledgment
that such information is required to be disclosed in connection with the
representations and warranties made by the Company in this Agreement or that it
is material, nor shall such information be deemed to establish a standard of
materiality.

No later than three (3) Business Days prior to the Closing Date, the Company
shall supplement or amend the Schedules identified in this Article IV in writing
with respect to any matter arising after the date of this Agreement which, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Schedules or which is necessary to correct any
information in such Schedules or in the representations and warranties of the
Company herein which have been rendered inaccurate by such matter (the “Company
Update(s)”); provided, however, that with respect to any matters that constitute
a Material Adverse Effect, the required Company Update shall be given promptly
after the Company has Knowledge of the matter rather than three (3) Business
Days prior to the Closing. In any event, if any Company Update is made and
discloses matters that constitute a Material Adverse Effect that was not
Previously Disclosed and the Purchasers have not, in their reasonable
discretion, had an adequate opportunity to review and investigate the matter
disclosed as of the scheduled Closing Date, or the Parties have not come to a
resolution with respect thereto, notwithstanding any other provision of this
Agreement to the contrary, the Purchasers may postpone the Closing for up to ten
(10) Business Days. In the event that an individual Company Update or more than
one Company Update in the aggregate constitute(s) a Material Adverse Effect,
each of the Purchasers may, in their separate election, notify the Company in
writing that it is terminating the Agreement under Section 10.1(c) provided that
any terminating Purchaser

 

11



--------------------------------------------------------------------------------

delivers such notice not later than ten (10) Business Days after receipt of the
last of the applicable Company Update(s). Upon timely delivery of a Purchaser’s
proper notice of its election to terminate the Agreement to the Company pursuant
to the immediately preceding sentence, all duties and obligations of the Company
and the terminating Purchaser under this Agreement shall terminate and be null
and void ab initio. In the event the Closing occurs, the relevant
representations and warranties of the Company to which the Company Updates
relate shall be amended to the extent set forth in the Company Updates and such
Company Updates will be effective to cure and correct for all purposes any
breach of any representation, warranty or covenant which would have existed if
Company had not provided such Company Updates.

Subject to the two immediately preceding paragraphs, as of the date of this
Agreement (except to the extent any of the following representations and
warranties expressly relates to a specific date and/or time, in which case the
representation and warranty shall relate only to that specific date and/or
time), the Company represents and warrants to each Purchaser as follows:

4.1 Organization of the Company and the Bank.

(a) The Company is a corporation duly organized, incorporated, validly existing
and in good standing under the laws of California, and is a registered bank
holding company under the BHCA. The Company has only one consolidated
Subsidiary, which is the Bank and has two unconsolidated Subsidiaries, which are
grantor trusts that issued trust preferred securities on the Company’s behalf.
The Bank has been duly organized, and is incorporated, validly existing and in
good standing under the laws of California. Each of the Company and the Bank are
in good standing under laws of each jurisdiction in which it is qualified to do
business. The Bank is a California state chartered bank and is duly licensed by
the DFI as a commercial bank and is a member of the Federal Reserve System and
its deposits are insured by the FDIC as set forth in FDIC regulations. Each of
the Company and the Bank has the requisite corporate power and authority to own,
lease and operate its respective properties and to carry on its business as it
is now being conducted. Each of the Company and the Bank is duly qualified or
licensed to do business, and is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification, licensing or good standing necessary, except
for such failures to be so qualified, licensed or in good standing that would
not, individually or in the aggregate, have a Material Adverse Effect with
respect to the Company.

(b) The copies of the Company’s Articles of Incorporation, as amended (the
“Company Articles”), and Bylaws, as amended (the “Company Bylaws”), that are
listed as exhibits to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011 (the “2011 10-K”) are complete and correct copies
thereof as in effect on the date hereof. The Company is not in violation of any
of the provisions of the Company Articles or Bylaws. True and complete copies of
all minute books of the Company and of the Bank, containing minutes of meetings
held and actions taken by their respective Boards of Directors or any committees
thereof during the period from January 1, 2010 to the date hereof, have been
made available by the Company to the Purchasers. All material actions of the
Boards of Directors or any committees thereof of the Company and the Bank are
reflected in such books.

4.2 Corporate Power; Due Authorization. Except as set forth in Section 4.2 of
the Company Disclosure Schedule, the Company has all requisite corporate power
and authority to execute and deliver this Agreement and the Other Transaction
Documents, to sell and issue the Common Stock Shares and to carry out and
perform its obligations under this Agreement and the Other Transaction
Documents. At a special shareholders meeting held on January 26, 2012, the
Company’s shareholders approved the acquisition by the Carpenter Funds of more
than 20% of the Company’s outstanding voting shares as required by NASDAQ
Marketplace Rule 5635, and except as set forth in Section 4.2 of the Company
Disclosure Schedule, no further shareholder approval is required to sell and
issue the Common Stock Shares and to carry out and perform its obligations under
this Agreement and the Other Transaction Documents. The Company’s board of
directors has duly approved and authorized the execution and delivery of and the
performance by the Company of its obligations under this Agreement and the Other
Transaction Documents. No other corporate proceedings on the part of the Company
are necessary to approve and authorize the execution and delivery of this
Agreement and the Other Transaction Documents or the consummation of the
transactions contemplated hereby and thereby, as applicable. This Agreement and
the Other Transaction Documents, constitutes (or at the Closing will constitute,
as applicable) a valid and legally binding obligation of the Company, which is
enforceable against it in accordance with its terms, except as the
enforceability

 

12



--------------------------------------------------------------------------------

thereof may be subject to or limited by (a) bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting the rights of creditors, and (b) general
equitable principles, regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law.

4.3 No Conflict; Required Filings and Consents.

(a) Except as set forth in Section 4.3(a) of the Company Disclosure Schedule,
the execution and delivery of this Agreement and the Other Transaction
Documents, by the Company does not and the performance of this Agreement by the
Company will not (i) conflict with or violate any provision of the Company
Articles or the Company Bylaws or the Articles of Incorporation or the Bylaws of
the Bank, (ii) conflict with, or breach or violate any Applicable Law or Company
Material Contracts (assuming that all consents, approvals, authorizations and
permits described in Section 4.3(b) have been obtained and all filings and
notifications described in Section 4.3(b) have been made and any waiting periods
thereunder have terminated or expired) or (iii) require any consent or approval
under, result in any breach of or any loss of any material benefit under,
constitute a change of control or default (or an event which with notice or
lapse of time or both would become a default) under or give to others any right
of termination, vesting, amendment, acceleration or cancellation of, or result
in the creation of a Lien on any property or asset of the Company or the Bank or
on the Common Stock Shares pursuant to any contract or other agreement to which
the Company or the Bank is a party or to which the Company or the Bank or any of
their respective assets are subject, or any the Company Permit, except, in the
case of clauses (ii) and (iii) above in this Section 4.3(a), for any such
conflicts, violations, breaches, losses, defaults or failures to obtain any
consents or approvals or other occurrences that would not, individually or in
the aggregate, have a Material Adverse Effect with respect to the Company.

(b) Except for those consents, approvals, authorizations, permits or
notifications set forth in Section 4.3(b) of the Company Disclosure Schedule,
the execution and delivery of this Agreement and the Other Transaction Documents
does not, and the performance of this Agreement and the Other Transaction
Documents by the Company will not, require the Company or the Bank to obtain any
consent, approval, authorization or permit of, or to make any filing with or
provide any notification to, any Governmental Entity.

4.4 Capitalization.

(a) Authorized and Outstanding Capital Stock of the Company. As of the date
hereof, the authorized capital stock of the Company consists of (a) 2,000,000
shares of the Preferred Stock, no par value per share, and (b) 85,000,000 shares
of the Common Stock, no par value per share. As of the date hereof, (i) 190,000
shares of Preferred Stock, designated as the Series B-1 Shares are authorized,
of which 37,000 shares are outstanding, (ii) 110,000 shares of Preferred Stock,
designated as the Series B-2 Shares are authorized, of which 75,000 shares are
outstanding, (iii) 300,000 shares of Preferred Stock, designated as Series C
Preferred Stock are authorized, of which none are outstanding, (iv) aside from
the Preferred Stock described in the immediately preceding clauses (i), (ii) and
(iii), no other shares of Preferred Stock are designated or outstanding, and
(v) 12,454,045 shares of the Common Stock, are validly issued and are
outstanding. All such outstanding shares of Preferred Stock and Common Stock are
fully paid, nonassessable and free of preemptive rights (and were not issued in
violation of preemptive rights). No shares of the Preferred Stock or Common
Stock are held in the treasury of the Company or by any of its Subsidiaries.

(b) Options, Warrants, Reserved Shares. As of the date hereof (i) 2,105,263
shares of Common Stock are reserved for issuance on conversion of Series B
Shares, (ii) 1,704,555 shares of Common Stock are reserved for issuance on
exercise of currently outstanding Company Options or Company Options or equity
awards that may be granted in the future under the Company shareholder-approved
equity incentive plans (the “Company Incentive Shares”), and (iii) 761,278
shares of Common Stock are reserved for issuance on exercise of the Warrants.
Except as set forth in the preceding sentence or in the Amended Investor Rights
Agreement and in the SBAV Investor Rights Agreement (collectively, the “Investor
Rights Agreements”), there are no outstanding options, warrants, rights
(including conversion or preemptive rights) or agreements for the purchase or
acquisition from the Company or any of its Subsidiaries of any shares of its
capital stock or any securities convertible into or ultimately exchangeable or
exercisable for any shares of the Company’s capital stock or that of any of its
Subsidiaries. Except as set forth in the Investor Rights Agreements, no shares
of the Company’s outstanding capital stock, or stock issuable upon exercise or
exchange of any outstanding options, warrants or rights, or other stock

 

13



--------------------------------------------------------------------------------

issuable by the Company, are subject to any preemptive rights, rights of first
refusal or other rights to purchase such stock (whether in favor or the Company
or any other person), pursuant to any agreement or commitment of the Company.

4.5 Capitalization of the Bank. As of the date hereof, the authorized capital
stock of the Bank consists of (i) 10,000,000 shares of common stock, no par
value, of which one hundred (100) shares are issued and outstanding, and
(ii) 2,000,000 shares of preferred stock, no par value, of which no shares are
issued or outstanding. All of the issued and outstanding shares of the common
stock of the Bank were validly issued and are fully paid, nonassessable and free
of preemptive rights (and were not issued in violation of preemptive rights) and
are owned by the Company free and clear of any Liens. No shares of Bank common
stock are held in the treasury of the Bank. The Bank does not have any
arrangements or commitments obligating it to sell or issue any shares of its
capital stock or any securities convertible into or having the right to purchase
any shares of its capital stock.

4.6 Valid Issuance of Common Stock Shares. When issued and sold against receipt
of the Purchase Price therefor as provided in this Agreement, the Common Stock
Shares sold hereunder will be duly authorized and validly issued, fully paid and
non-assessable, and, subject to accuracy of the representations and warranties
of the Purchasers in Article V, will be issued in compliance with applicable
federal and state securities laws. The Common Stock Shares will be free and
clear of any Liens or encumbrances, other than (i) any Liens or encumbrances
created by or imposed upon the holders through any action of the Purchasers and
(ii) restrictions on transfer under state and/or federal securities laws or the
Amended Registration Rights Agreement. Except as set forth in this Agreement,
the Investor Rights Agreements, and the Amended Registration Rights Agreement,
the Common Stock Shares sold hereunder will not be subject to any preemptive
rights, rights of first refusal or restrictions on transfer.

4.7 Offering of the Common Stock Shares. Subject in part to, and assuming the
accuracy of, the representations and warranties made by the Purchasers in
Article V hereof, the offer and sale of the Common Stock Shares to the
Purchasers pursuant to this Agreement will be exempt from the registration and
prospectus delivery requirements of the Securities Act, and the securities
registration and qualification requirements of the applicable securities laws of
the states in which the Purchasers are resident based upon their addresses set
forth on Exhibit A hereto.

4.8 Absence of Certain Changes. Since December 31, 2011, except as specifically
contemplated by, or as disclosed in, this Agreement, the SEC Reports or
Section 4.8 of the Company Disclosure Schedule, each of the Company and its
Subsidiaries has conducted its business in, and has not engaged in any material
transaction other than according to, the usual and ordinary course consistent
with past practice and, since such date, there has not been:

(a) any Material Adverse Effect with respect to the Company or any circumstance,
occurrence or development (including any adverse change with respect to any
circumstance, occurrence or development existing on or prior to December 31,
2011) which, individually or in the aggregate, would have a Material Adverse
Effect with respect to the Company;

(b) any issuance of capital stock other than the issuance of 143,770 shares of
common stock on the conversion of 11,000 shares of Series A Convertible 10%
Cumulative Preferred Stock and the issuance of 37,272 shares of common stock
issued as dividends on the Series A Preferred Stock immediately prior to
conversion into common stock (and other than pursuant to the exercise of
options, warrants, or convertible securities outstanding at such date) or
options (other than options issued to Company officers, directors or employees
with a strike price at or above market value at the date of grant issued
pursuant to the Company’s stock option plan), warrants or rights to acquire
capital stock (other than the Warrants and other than the other rights granted
to each Purchaser hereunder);

(c) any material damage, destruction or other casualty loss with respect to any
material asset or property owned, leased or otherwise used by the Company or the
Bank, whether or not covered by insurance;

(d) any declaration, setting aside or payment of any dividend or other
distribution in cash, stock or property in respect of the capital stock of the
Company or the Bank, other than the payment by the

 

14



--------------------------------------------------------------------------------

Company of all accrued but unpaid dividends on the shares of the Series A
Preferred Stock, such dividends to be paid in shares of Common Stock rather than
cash, in connection with the conversion of such shares into Common Stock;

(e) any material change in any method of accounting, accounting principles or
accounting practice by the Company or the Bank except as may be required by GAAP
or any Regulatory Authority;

(f) any material increase in the compensation payable or that could become
payable by the Company or the Bank to officers or other management employees
whose base salaries exceed $100,000 per year or any amendment of any of the
Benefit Plans, other than (i) increases or amendments in the ordinary and usual
course consistent with past practice or (ii) pursuant to any employment
agreements already in existence prior to the date hereof that the Company or any
of its Subsidiaries has with any such officers or other management employees;

(g) any contract or series of related contracts involving payments of more than
$2,000,000 annually, except for loans made to a borrower in the ordinary course
of business;

(h) any capital expenditures by the Company or the Bank (or series of related
capital expenditures) involving more than $2,000,000 annually;

(i) any acceleration or prepayment of any Indebtedness for borrowed money or the
refunding of any such Indebtedness in excess of $2,000,000, other than
Indebtedness incurred in the ordinary course of business including Federal Home
Loan Bank borrowings;

(j) any loan or extension of credit to any officer of the Company or its
Subsidiaries other than mortgage loans, overdrafts, credit cards or home equity
loans made in the ordinary course of business;

(k) any acquisition or disposition of any material assets, or any other material
transaction by the Company or the Bank otherwise than in the ordinary course of
business;

(l) any merger or consolidation with any other Person, or acquisition of all or
a substantial portion of the assets or capital stock of any business or any
corporation, partnership, association or other business organization or division
thereof;

(m) any adoption of a plan of complete or partial liquidation or approval of
resolutions providing for the liquidation, dissolution, merger, consolidation or
other reorganization of the Company or the Bank;

(n) any revaluation of any portion of its assets, properties or businesses,
except as may be required by GAAP or any Regulatory Authority;

(o) any agreement or commitment by the Company or the Bank to do any of the
foregoing, unless otherwise permitted herein.

The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent.

4.9 SEC Reports; Financial Statements; Regulatory Reports. Except as may
otherwise be set forth in Section 4.9 of the Company Disclosure Schedules:

(a) The Company has timely filed all registration statements, prospectuses,
forms, reports, definitive proxy statements, schedules and other documents and
filings required to be filed by it under the Securities Act or the Exchange Act,
as the case may be, since January 1, 2009. None of the Company’s Subsidiaries is
required to file periodic reports with the SEC pursuant to the Exchange Act.
Each SEC Report (i) as of the time it was filed (or if subsequently amended,
when amended), complied in all material respects with the requirements of the
Securities Act, the Exchange Act or the Sarbanes-Oxley Act, as the case may be,
and (ii) did not, at the time it was filed (or if subsequently amended or
superseded by an SEC Report, then, on the date of such subsequent filing),
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or

 

15



--------------------------------------------------------------------------------

necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(b) The Company’s consolidated financial statements (including, in each case,
any notes thereto) contained in SEC Reports (the “Company Consolidated Financial
Statements”) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto or as may have been required by regulatory accounting principles
applicable to the Company or the Bank) or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required to be in compliance with GAAP), and in
each case such Company Consolidated Financial Statements fairly presented, in
all material respects, the consolidated financial position, results of
operations, cash flows and shareholders equity of the Company and its
consolidated Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby (subject, in the case of unaudited financial
statements, to normal year-end adjustments which were not and which are not
expected to be, individually or in the aggregate, material to the Company and
its consolidated Subsidiaries taken as a whole).

(c) Except as and to the extent set forth on the consolidated balance sheet of
the Company and the Bank as of December 31, 2011 (the “Company 2011 Balance
Sheet”), between December 31, 2011 and the date hereof neither the Company nor
any of its consolidated Subsidiaries has incurred any debts, liabilities or
obligations (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due) of a nature that would be required to be reflected
on a balance sheet or in notes thereto prepared in accordance with GAAP
consistently applied, except for liabilities or obligations (i) that, in the
aggregate, are adequately provided for in the Company 2011 Balance Sheet,
(ii) incurred in the ordinary course of business between December 31, 2011 and
the date hereof that would not, individually or in the aggregate, have a
Material Adverse Effect with respect to the Company, (iii) incurred pursuant to
or provided for in this Agreement or the Other Transaction Documents or
(iv) that are disclosed in Section 4.9(c) of the Company Disclosure Schedules.

(d) The Company is in compliance with the applicable listing and corporate
governance rules and regulations of the NASDAQ Global Select Market, except
where the failure to be in such compliance would not have, individually or in
the aggregate, a Material Adverse Effect with respect to the Company.

(e) Each required form, report and document filed with the SEC since January 1,
2009 by the Company that contained Company Consolidated Financial Statements was
accompanied by the certifications required to be filed or furnished by the
Company’s chief executive officer (“CEO”) and chief financial officer (“CFO”)
pursuant to the Sarbanes-Oxley Act and, except as otherwise set forth in its SEC
Reports or in Section 4.9(e) of the Company Disclosure Schedule, at the time of
filing or submission of each such certification, such certification was true and
accurate and complied in all material respects with the Sarbanes-Oxley Act, and
except as may have been set forth in such reports or other filings, did not
contain any qualifications or exceptions to the matters certified therein,
except as otherwise permitted under the Sarbanes-Oxley Act and has not been
modified or withdrawn. Since January 1, 2009, the Company is and has been in
compliance in all material respects with any and all other applicable
requirements of the Sarbanes-Oxley Act that were effective as of that date and
made applicable to the Company. Neither the Company nor any of its officers has
received a notice in writing from any Governmental Authority questioning or
challenging the accuracy, completeness, content, form or manner of filing or
furnishing of such certifications. Reference is hereby made to, and there is
incorporated herein by this reference, the certifications of the Company’s CEO
and CFO contained in the 2011 10-K regarding the Company’s disclosure controls
and procedures (as defined in Sections 13a-15(e) and 15d-15(e) of the Exchange
Act) During the twelve months prior to the date hereof, neither the Company nor
any of its Subsidiaries has received any written notice or correspondence from
any accountant relating to any material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries.

(f) Since January 1, 2009, each of the Company and the Bank has timely filed all
material documents and reports relating to each of the Company and its
Subsidiaries required to have been filed with FRB, the FDIC, the DFI or any
other Governmental Authority having jurisdiction over the Company’s or the
Bank’s business or operations (each a “Regulatory Authority” and collectively,
the “Regulatory Authorities”). All such reports conform or will conform in all
material respects with the requirements promulgated by such Regulatory
Authorities and as of their respective dates, such documents and reports did not
and will not contain any untrue

 

16



--------------------------------------------------------------------------------

statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

4.10 Litigation. Except as and to the extent disclosed in SEC Reports filed
prior to the date of this Agreement or as set forth in Section 4.10 of the
Company Disclosure Schedule, (a) there are no suits, claims, actions,
proceedings or investigations pending, or to the knowledge of the Company
threatened, against the Company or the Bank (including their directors and
executive officers in their capacity as directors or officers of the Company or
the Bank) or for which the Company or the Bank is obligated to indemnify a third
party, the outcome of which is expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to the Company and (b) neither
the Company nor the Bank is subject to any outstanding and unsatisfied order,
writ, injunction, decree or arbitration ruling, award or other finding that has
had or is expected to have, individually or in the aggregate, a Material Adverse
Effect with respect to the Company. There is no suit, claim, action, proceeding
or investigation pending, or to the knowledge of the Company threatened, against
the Company or the Bank (including their directors and executive officers in
their capacity as directors or officers of the Company or the Bank) that, as of
the date hereof, challenges the validity or propriety, or seeks to prevent
consummation of, any transaction contemplated by this Agreement.

4.11 Permits; Compliance with Applicable Laws.

(a) Each of the Company and the Bank is in possession of all authorizations,
licenses, permits, certificates, approvals and clearances of any Governmental
Authority necessary for it to own, lease and operate its properties or to carry
on its business substantially as it is being conducted as of the date hereof
(collectively, the “Company Permits”), and all such the Company Permits are
valid, and in full force and effect, and, to the Company’s knowledge, no
suspension or cancellation of any of them is threatened, except where the
failure to have, or the suspension or cancellation of, or failure to be valid or
in full force and effect of, any of the Company Permits are not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect with respect to the Company or the Bank.

(b) Except as may otherwise be set forth in Section 4.11(b) of the Company
Disclosure Schedule, neither the Company nor the Bank (i) is, and since
January 1, 2009 was, in default or violation of (A) any the Company Permits or
(B) any Applicable Laws applicable to the Company or the Bank or by which any
property or asset of the Company or the Bank is bound or affected, including,
without limitation, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, the Bank Secrecy
Act, all other fair lending laws and other laws relating to discriminatory
business practices, and the requirements set forth in the rules and regulations
of the Federal Reserve Board, DFI and FDIC or (ii) has received written notice
of any regulatory concerns regarding its compliance with the foregoing, except
in each case for any such defaults or violations that are not reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Company.

(c) Except as may otherwise be set forth in Section 4.11(c) of the Company
Disclosure Schedule, since January 1, 2009, neither the Company nor the Bank has
received written notice of any regulatory concerns regarding its compliance with
the Bank Secrecy Act or any related state or federal anti-money-laundering laws,
regulations and guidelines, including without limitation with respect to those
provisions of federal regulations requiring (i) the filing of reports, such as
Currency Transaction Reports and Suspicious Activity Reports, (ii) the
maintenance of records and (iii) the exercise of diligence in identifying
customers.

(d) The Company and the Bank have adopted such procedures and policies as are,
in the reasonable judgment of the Company’s management, necessary or appropriate
to comply with Title III of the USA Patriot Act and, to the knowledge of the
Company, are in material compliance with such procedures and policies.

(e) Other than customary and ordinary periodic examinations by federal and state
regulatory agencies, including, without limitation, the FRB and DFI, or except
as set forth in Section 4.11(e) of the Company Disclosure Schedule or the SEC
Reports, no investigation or review by any Governmental Entity with respect to
the Company or the Bank is pending, or to the knowledge of the Company is
threatened, nor has the Company nor the Bank received since January 1, 2009, any
notification or communication in writing from any Governmental Authority
(A) asserting that the Company or the Bank is not in compliance, in any material
respect, with any of the

 

17



--------------------------------------------------------------------------------

Applicable Laws which such Governmental Authority enforces or (B) threatening to
revoke any the Company Permit (nor, to the Company’s knowledge, do any grounds
for any of the foregoing exist).

4.12 Regulatory Matters. Except as may otherwise be set forth in Section 4.12 of
the Company Disclosure Schedule or the SEC Reports, neither the Company nor the
Bank (i) is a party or subject to any order, decree, agreement, memorandum of
understanding or similar arrangement with, or a commitment letter or similar
submission to, or extraordinary supervisory letter from, any Regulatory
Authority, including without limitation any capital directive by, or any board
resolutions at the request of, any Regulatory Authority that currently restricts
in any material respect the conduct of its business or that in any material
manner relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management or its operations or
business (each, a “Regulatory Agreement”) or (ii) has been advised in writing
by, and the Company does not know of facts which are reasonably expected to give
rise to an advisory notice by, any Regulatory Authority that such Regulatory
Authority is contemplating issuing or requesting any Regulatory Agreement.
Except as set forth on Section 4.12 of the Company Disclosure Schedule, all
compliance or corrective action relating to the Company or the Bank that is
required by Regulatory Authorities having jurisdiction over the Company or the
Bank to have been taken by either of them, and the Company and the Bank is in
compliance in all material respects with each Regulatory Agreement to which it
is party or subject, and neither the Company nor the Bank has received any
written notice from any Regulatory Authority indicating that such party is not
in compliance in all material respects with any Regulatory Agreement, except
where the failure to have taken any such action is not expected to have, either
individually or in the aggregate, a Material Adverse Effect with respect to the
Company. Each of the Company and the Bank has paid all assessments made or
imposed by and required to have been heretofore paid to any Regulatory
Authority.

4.13 Employee Benefit Plans.

(a) Section 4.13(a) of the Company Disclosure Schedule lists as of the date
hereof all the Company Benefit Plans providing for material compensation or
other material benefits, excluding agreements with former employees under which
the Company has no remaining monetary obligations. There have been made
available to the Purchasers true and complete copies of (i) each such written
Company Benefit Plan, including but not limited to any trust instruments,
insurance contracts and, with respect to any employee stock ownership plan, loan
agreements forming a part of any the Company Benefit Plan, and all amendments
thereto, (ii) the most recent annual report on Form 5500, with accompanying
schedules and attachments, filed with respect to each the Company Benefit Plan
with respect to which such a filing was required to be made, and (iii) the most
recent actuarial valuation for each the Company Benefit Plan, if any, that is
subject to Title IV of ERISA.

(b) Except as set forth in Section 4.13(b) of the Company Disclosure Schedule,
(i) except as required by Applicable Law none of the Company Benefit Plans
promises or provides retiree medical, life or other retiree welfare benefits to
any person, and none of the Company Benefit Plans is a “multiemployer plan” as
such term is defined in Section 3(37) of ERISA nor has the Company, the Bank or
any ERISA Affiliate (x) maintained or contributed to or has within the past six
years maintained or contributed to a pension plan that is subject to Subtitles C
or D of Title IV of ERISA or (y) maintains or has an obligation to contribute to
or has within the past six years maintained or has an obligation to contribute
to a multiemployer plan; (ii) there has been no “prohibited transaction,” as
such term is defined in Section 406 of ERISA and Section 4975 of the Code with
respect to any the Company Benefit Plan, which could reasonably be expected to
subject the Company or the Bank to a tax or penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA in an amount which would be
material to the Company and neither the Company nor the Bank expects to incur a
material tax penalty imposed by Section 4980F of the Code or Section 502 of
ERISA; (iii) to the knowledge of the Company, all the Company Benefit Plans
providing for material compensation or other material benefits are in
substantial compliance with the requirements prescribed by any and all statutes
(including ERISA and the Code), orders, or governmental rules and regulations
currently in effect with respect thereto (including all applicable requirements
for notification to participants or the PBGC, IRS or Secretary of the Treasury),
and the Company and the Bank have performed their respective obligations
required to be performed by them under, are not in default under or violation
of, and have no knowledge of any default or violation by any other party to, any
of the Company Benefit Plans, except for any instances of non-compliance,
failures to perform, or defaults or violations which do not have and are not
expected to have, either individually or in the aggregate, a Material Adverse
Effect with respect to the Company; (iv) each the Company Benefit Plan intended
to qualify under Section 401(a) of the Code and each trust intended to qualify
under

 

18



--------------------------------------------------------------------------------

Section 501(a) of the Code is the subject of a favorable determination letter
from the IRS, and, to the Company’s knowledge, nothing has occurred which may
reasonably be expected to impair or revoke such favorable determination letter
or result in loss of qualification of such plan under Section 401(a) of the
Code; (v) all contributions required to have been made to any the Company
Benefit Plan pursuant to Section 412 of the Code, or the terms of the Company
Benefit Plan or any collective bargaining agreement, have been made on or before
their respective due dates and all material financial obligations in respect of
each the Company Benefit Plan have been properly accrued and reflected in the
Company’s Company Consolidated Financial Statements; (vi) with respect to each
Company Benefit Plan, no “reportable event” within the meaning of Section 4043
of ERISA (excluding any such event for which the 30 day notice requirement has
been waived under the regulations to Section 4043 of ERISA) nor any event
described in Section 4062, 4063 or 4041 of ERISA has occurred; and (vii) neither
the Company nor any ERISA Affiliate has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than liability for premium
payments to the PBGC arising in the ordinary course).

(c) No Company Benefit Plan is a voluntary employee benefit association under
Section 501(a)(9) of the Code. As of the date hereof there is no material
pending, or to the knowledge of the Company threatened, litigation relating to
the Company Benefits Plans. The Company and each ERISA Affiliate are in material
compliance with (i) the requirements of the applicable health care continuation
and notice provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and the regulations thereunder and any similar applicable
state law and (ii) the applicable requirements of the Health Insurance
Portability and Accountability Act of 1996, as amended, and the regulations
thereunder.

(d) Each Company Benefit Plan which is a nonqualified deferred compensation plan
within the meaning of Section 409A of the Code (i) has been operated and
maintained in material compliance with Section 409A of the Code, and (ii) has
been operated and maintained in good faith compliance with Section 409A of the
Code during the period when Section 409A was applicable thereto.

(e) Except as set forth in Section 4.13(e) of the Company Disclosure Schedule,
neither the execution and delivery of this Agreement or the Other Transaction
Documents, nor the consummation of the transactions contemplated hereby or
thereby by the Company will limit or restrict the right of the Company to merge,
amend or terminate any Company Benefit Plan.

(f) Neither the Company nor any of its Subsidiaries maintains, sponsors,
contributes or has any liability with respect to any employee benefit plan,
program or arrangement that provides benefits to non-resident aliens with no
U.S. source income outside of the United States.

4.14 Labor and Other Employment Matters.

(a) Each of the Company and the Bank is in compliance with all Applicable Laws
respecting labor, employment, fair employment practices, terms and conditions of
employment, workers’ compensation, occupational safety, plant closings and wages
and hours, except for instances of non-compliance that do not and are not
expected to have, either individually or in the aggregate, a Material Adverse
Effect on the Company. Except as set forth in Section 4.14(a) of the Company
Disclosure Schedule or the SEC Reports, neither the Company nor the Bank is a
party to any collective bargaining agreement or other labor union contract
applicable to persons employed by the Company or the Bank, and no collective
bargaining agreement or other labor union contract is being negotiated by the
Company or the Bank. There is no material labor dispute, strike, slowdown or
work stoppage against the Company or the Bank pending against, or to the
knowledge of the Company, threatened against the Company or the Bank. To the
Company’s knowledge, no employee of the Company or the Bank is, in any material
respect, in violation of any term of any employment contract, non-disclosure
agreement, non-competition agreement, or any restrictive covenant with the
Company, the Bank or to a former employer relating to the right of any such
employee to be employed by the Company or the Bank because of the nature of the
business conducted or presently proposed to be conducted by it or to the use of
trade secrets or proprietary information of others.

(b) The Company has identified in Section 4.14(b)(i) of the Company Disclosure
Schedule and has made available to the Purchasers true and complete copies of
all employment agreements and any Severance Agreements or Change in Control
Agreements that the Company or the Bank has with any of its directors, officers,
employees or consultants. Neither the execution and delivery of this Agreement
or the Other Transaction

 

19



--------------------------------------------------------------------------------

Documents, nor the consummation of the transactions contemplated hereby or
thereby, as applicable, by the Company or the Bank will (A) result in any
payment by the Company or the Bank or the increase of such payment (including,
without limitation, severance, unemployment compensation, parachute or
otherwise) becoming due to any director, officer, employee or consultant of the
Company or the Bank, (B) significantly increase any benefits otherwise payable
to any such director, officer, employee or consultant, (C) result in any
acceleration of the time of payment or vesting of or result in any payment or
funding (through a grantor trust or otherwise) of any compensation or benefits,
under or pursuant to any such employment agreements or Severance or Change in
Control Arrangements, or (D) result in payments under any Severance or Change in
Control Arrangements that the Company or Bank has with any of its directors,
officers, employees or consultants which would not be deductible under
Section 162(m) or Section 280(G) of the Code. No individual who is a party to
any such employment agreement or a party to or covered by any such Severance or
Change in Control Arrangements has terminated his or her employment or has been
terminated since January 1, 2009, nor, to the Company’s knowledge, has any event
occurred, other than the transactions contemplated by this Agreement and the
Other Transaction Documents, that has given or could reasonably be expected to
give rise to a severance obligation on the part of the Company under any such
agreement or arrangement.

4.15 Tax Matters.

(a) Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i) The term “Company Group” shall mean, individually and collectively, (w) the
Company, (x) the Bank, (y) the affiliated group as defined in Section 1504(a) of
the Code (“Affiliated Group”) of which the Company is or has been a member at
any time; and (z) any individual, trust, corporation, partnership or any other
entity as to which the Company is liable for Taxes incurred by such individual
or entity either as a transferee, or pursuant to Treasury Regulations
Section 1.1502 6, or pursuant to any other provision of federal, state, local or
foreign law or regulations, including without limitation as part of a combined
or unitary group.

(ii) The term “Taxes” shall mean all taxes, however denominated, including,
without limitation, any interest, penalties or other additions that may become
payable in respect thereof, imposed by any Governmental Authority, which taxes
shall include, without limiting the generality of the foregoing, all income or
profits taxes (including federal income taxes and state income taxes),
alternative or add-on minimum taxes, estimated taxes, payroll and employee
withholding taxes, back up withholding and other withholding taxes, unemployment
insurance, social security taxes, sales and use taxes, value added taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation and Pension Benefit
Guaranty Corporation premiums, self dealing or prohibited transactions taxes,
customs, duties, capital stock taxes, and other obligations of the same or of a
similar nature to any of the foregoing, which the Group is required to pay,
withhold or collect, whether disputed or not.

(iii) The term “Returns” shall mean all reports, estimates, declarations of
estimated tax, claims for refund, information statements and returns required to
be prepared or filed in connection with, any Taxes, employment agreement or
Benefit Plan, including any schedule or attachment thereto, and including any
amendments thereof.

(b) Returns Filed and Taxes Paid. All Returns required to be filed by or on
behalf of any members of the Company Group prior to the Closing Date have been,
or will be, duly filed on a timely basis, subject to any applicable extensions.
Such Returns are true, correct and complete in all material respects. All Taxes
owed by any members of the Group (whether or not shown on any Return) have been
paid in full on a timely basis, and no other Taxes are owing or payable by the
Company Group with respect to items or periods covered by such Returns or with
respect to any taxable period ending prior to the date of this representation
and warranty for which a Return was due prior to such date (except for any Taxes
being contested in good faith by the Company or any other member of the Company
Group). No claim has ever been made in writing by a Governmental Authority for
any jurisdiction where any member of the Company Group does not file Returns
that any such member is or may be subject to taxation by that jurisdiction. No
Liens or attachments exist on or with respect to any of the assets of the
Company Group or of any members thereof that arose in connection with any
failure or alleged failure to pay any Taxes. Each member of the Company Group
has withheld and paid all Taxes required to have been withheld and paid in

 

20



--------------------------------------------------------------------------------

connection with amounts paid or owing to any officer, director, employee or
agent (including, without limitation, any independent contractor, foreign person
or other third Person) in compliance with all tax withholding provisions of
applicable federal, state, local and foreign law (including, without limitation,
income, social security, employment tax withholding, and withholding under
Sections 1441 through 1446 of the Code). The Company and the Bank have timely
complied with all requirements under Applicable Laws relating to information,
reporting and withholding and other similar matters for customer and other
accounts (including back up withholding and furnishing of Forms 1099 and all
similar reports).

(c) No Excess Parachute Payments. Neither the Company Group nor any member
thereof is a party to any agreement, contract, or arrangement that would, due to
the consummation of the transactions contemplated hereby, result in (i) the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code, or (ii) the payment of any form of compensation or reimbursement for
any Tax incurred by any Person arising under Section 280G of the Code.

4.16 Transactions with Interested Persons. Except as disclosed in the SEC
Reports or Section 4.16 of the Company Disclosure Schedule, no executive officer
or director of the Company or the Bank nor, to the knowledge of the Company, any
member of the immediate family of any such executive officer or director, is
presently a party to any transaction with the Company or the Bank of the type or
involving an amount that requires such transaction to be disclosed pursuant to
Item 404 of Regulation S-K. Except as disclosed in Section 4.16 of the Company
Disclosure Schedule, neither the Company nor the Bank has any transactions with
affiliates within the meaning of Sections 23A and 23B of the Federal Reserve
Act.

4.17 Material Contracts. Except as set forth on Section 4.17 of the Company
Disclosure Schedule or the SEC Reports, neither the Company nor the Bank is a
party to or bound by any contract, commitment or other agreement (written or
oral) that (a) is a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K), (b) imposes any non-competition,
non-solicitation or similar covenants on the Company or the Bank, or (c) which
would prohibit or materially delay the consummation of any of the transactions
contemplated by this Agreement (each a “Company Material Contract” and
collectively the “Company Material Contracts”). Each Company Material Contract
is valid and binding on whichever of the Company or the Bank is a party thereto
and, to the Company’s knowledge, each other party thereto, and is in full force
and effect, and whichever of the Company or the Bank that is a party thereto has
performed all of its material obligations required to be performed by it to the
date hereof under each such Company Material Contract and, to the knowledge of
the Company, each other party to each Company Material Contract has in all
respects performed all material obligations required to be performed by it under
such Company Material Contract, except as would not, individually or in the
aggregate, have a Material Adverse Effect with respect to the Company or the
Bank. Neither the Company nor the Bank has received any written notice of any
violation or default under (or any condition which with the passage of time or
the giving of notice would cause such a violation of or default under) any
Company Material Contract.

4.18 Indebtedness and Other Contracts. Except as set forth on Section 4.18 of
the Company Disclosure Schedule or the SEC Reports, neither the Bank nor any of
its Subsidiaries (a) has any outstanding Indebtedness in excess of $2,000,000,
other than Indebtedness incurred in the ordinary course of business, or (b) is
in violation of any term of or in default under any Company Material Contract
relating to any Indebtedness, except where violation of any term is not expected
to have, either individually or in the aggregate, a Material Adverse Effect with
respect to the Company.

4.19 Capital Ratios. As of December 31, 2011, the Bank’s Tier 1 risk-based
capital ratio was not less than 11.8%, its total risk-based capital ratio was
not less than 13.1% and its Tier 1 leverage ratio was not less than 9.5%.

4.20 Loan Portfolio and OREO.

(a) The Company has disclosed to the Purchasers or their representatives the
following information as of December 31, 2011: (i) each Loan made by it or the
Bank with a remaining principal balance exceeding $1,000,000 that was classified
by the Company or the Bank as “Other Loans Specially Mentioned,” “Special
Mention,” “Substandard,” “Doubtful,” “Loss,” “Classified,” “Criticized,” “Credit
Risk Assets,” “Concerned Loans,” “Watch List” or words of similar import,
together with the principal amount of and the accrued

 

21



--------------------------------------------------------------------------------

and unpaid interest on each such Loan, as of December 31, 2011, and the identity
of the borrowers thereunder, (ii) the aggregate amount of the other Loans, by
category of Loan (i.e., commercial, commercial real estate, construction and
land development, and consumer), made by the Company or the Bank that, as of
December 31, 2011, were classified as such, together with the aggregate
principal amount of and aggregate accrued and unpaid interest thereon, and
(iii) each asset of the Company or the Bank that was classified as “Other Real
Estate Owned” and the book value thereof, it being understood and agreed that
the Loans referenced in clauses (i) and (ii) of this sentence are inclusive of
any Loans so classified by any Governmental Entity. Except as set forth in
Section 4.20(a) of the Company Disclosure Schedule, since December 31, 2011,
there has been not been a material change in the value of such loans or REO that
remain on the Company’s books or a material increase in the amount of such loans
or REO.

(b) Each Loan in the Bank’s loan portfolio as of December 31, 2011 (a) is
evidenced by notes, agreements or other evidences of Indebtedness that are true,
genuine and what they purport to be, (b) to the extent carried on the books and
records as a secured Loan, is secured by valid Liens which have been perfected
and (c) is the legal, valid and binding obligation of the obligor named therein,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors’ rights and to general equitable principles. Each Loan in
the Bank’s loan portfolio as of December 31, 2011 to the extent carried on the
books and records as a secured Loan, is secured by valid Liens which have been
perfected, except for Loans not secured by a deed of trust or mortgage that
would not individually or in the aggregate have a Material Adverse Effect with
respect to the Company or the Bank.

(c) The allowance for loan and lease losses (the “ALLL”) of the Company and the
Bank is in compliance in all material respects with the Company’s existing
methodology for determining the adequacy of its ALLL and is believed to be
adequate as provided under the standards established by applicable Governmental
Entities and the Financial Accounting Standards Board.

(d) Except as disclosed in Section 4.20(d) of the Company Disclosure Schedule,
since January 1, 2010, no Person has made a written demand or written request on
the Company or the Bank that either of them repurchase a loan sold or
transferred by the Company or the Bank.

(e) Except as disclosed in Section 4.20(e) of the Company Disclosure Schedule,
neither the Company nor the Bank has contingent liabilities for the potential
repurchase of loans sold to any third party that either individually or in the
aggregate exceeds $1,000,000.

4.21 Other Activities of the Company and the Bank.

(a) The Company engages, and since January 1, 2009 has engaged, only in
activities permissible under the BHCA and applicable Federal Reserve Board
regulations. The Bank engages, and since January 1, 2009 has engaged, only in
activities permissible under applicable California Financial Code and Federal
Reserve Board and FDIC regulations.

(b) Neither the Company nor the Bank, nor any officer or employee of the Company
or the Bank acting in an agency capacity on behalf of either of them, is
authorized to engage in or conduct, and does not engage in or conduct (i) any
insurance activities, whether as principal, agent, broker or otherwise, or
(ii) any securities sales, underwriting, brokerage, or investment management
activities, whether as principal or agent, either directly or under contractual
or other arrangements with third parties.

(c) Neither the Company nor any of its Subsidiaries engages in any trust
activities.

4.22 Environmental Matters. Except as would not, individually or in the
aggregate, have a Material Adverse Effect with respect to the Company:

(a) Each of the Company and the Bank (i) is, and since January 1, 2009 has been
(except with respect to matters that have been fully and finally settled or
resolved), in material compliance with, and is not subject to any material
liability with respect to, applicable Environmental Laws, (ii) holds or has
applied for all Environmental Permits necessary to conduct its current
operations, and (iii) is, and since January 1, 2009 has been

 

22



--------------------------------------------------------------------------------

(except with respect to matters that have been fully and finally settled or
resolved), in material compliance with its respective Environmental Permits.

(b) Neither the Company nor the Bank has received any written notice, demand,
letter, claim or request for information alleging that the Company or the Bank
may be in violation of, or liable under, any Environmental Law.

(c) Since January 1, 2009, neither the Company nor the Bank (i) has entered into
or agreed to any consent decree or order or is subject to any judgment, decree
or judicial order relating to (A) compliance with Environmental Laws or
Environmental Permits or (B) the investigation, sampling, monitoring, treatment,
remediation, removal or cleanup of Hazardous Materials and no investigation,
litigation or other proceeding is pending or, to the knowledge of the Company,
threatened with respect thereto, or (ii) is an indemnitor in connection with any
claim threatened or asserted in writing by any third-party indemnitee for any
liability under any Environmental Law or relating to any Hazardous Materials.

(d) None of the real property owned or leased by the Company or the Bank is
listed or, to the knowledge of the Company, proposed for listing on the
“National Priorities List” under CERCLA, as updated through the date hereof, or
any similar state or foreign list of sites requiring investigation or cleanup.

(e) To the Company’s knowledge, there are no past or present conditions,
circumstances, or facts that are reasonably expected to (i) interfere with or
prevent continued compliance by the Company or the Bank with Environmental Laws
and the requirements of Environmental Permits, (ii) give rise to any material
liability or other material obligation under any Environmental Laws, or
(iii) form the basis of any claim, action, suit, proceeding, or investigation
against or involving the Company or the Bank based on or related to any
Environmental Law which, if adversely determined against the Company or the
Bank, would have a Material Adverse Effect on the Company.

4.23 Properties.

(a) Each of the Company and the Bank has good title to or a valid leasehold
interest in all of its properties and assets free of any Liens except for
Permitted Liens and, in the case of a leasehold interest, the terms and
conditions of the lease to which it is subject.

(b) Section 4.23 of the Company Disclosure Schedule contains a complete and
correct list of (i) all real property or premises (other than OREO) owned on the
date hereof, in whole or in part by the Company or the Bank, and (ii) all real
property or premises leased or subleased in whole or in part by the Company or
the Bank, together with a list of all of the leases under which such properties
or premises are leased or subleased and the name of the lessors thereof. None of
such premises or properties have been condemned or otherwise taken by any public
authority and to the knowledge of the Company: (x) no condemnation or taking is
threatened or contemplated (y) no such real property is subject to any claim,
contract or law which might materially and adversely affect its value or the use
for the purposes now made of it by the Company or the Bank (except, in the case
of any leased or subleased property, as may be and to the extent set forth in
its lease or sublease) and (z) no such property is subject to any interests of
third parties or other restrictions or limitations that would impair or be
inconsistent with the current use of such property being made by the Company or
the Bank, except as may would not, individually or in the aggregate, have a
Material Adverse Effect with respect to the Company and except, in the case of
any leased or subleased property, as may be and to the extent set forth in its
lease or sublease.

(c) Each of the leases referred to in the Company Disclosure Schedule is in full
force and effect and (i) neither the Company nor the Bank, or to the knowledge
of the Company the other party thereto is in default of any such lease (ii) no
written notice of a claim of default by any party has been delivered to the
Company or the Bank, and (ii) there does not exist any event known to the
Company or the Bank that, with notice or the passing of time, or both, would
constitute a default by the Company or the Bank.

 

23



--------------------------------------------------------------------------------

4.24 Accounting Records; Data Processing.

(a) The Company and the Bank maintain records that fairly reflect, in all
material respects, its material transactions and dispositions of material assets
and the Company maintains a system of internal accounting controls, policies and
procedures that has been designed to insure that (i) such transactions are
executed in accordance with management’s general or specific authorization,
(ii) such transactions are recorded in conformity with GAAP and in such a manner
as to permit preparation of financial statements in accordance with GAAP and to
maintain accountability for assets, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, (iv) the recorded accountability for assets and
liabilities is compared with existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any material
differences, and (v) records of such transactions are retained, protected and
duplicated in accordance with prudent banking practices and applicable
regulatory requirements.

(b) The data processing equipment, data transmission equipment, related
peripheral equipment and software used by the Company or the Bank in the
operation of their respective businesses (including any disaster recovery
facility) to generate and retrieve such records (whether owned or leased by the
Company or the Bank, or provided under any agreement or other arrangement with a
third party for data processing services) are adequate for the current data
processing needs of the Company and the Bank.

4.25 Insurance. The Company and the Bank are insured with reputable insurers
under policies of insurance covering such risks and in such amounts as are
prudent in accordance with prevailing banking industry practices. Except as
disclosed in Section 4.25 of the Company Disclosure Schedule, all such policies
of insurance, or predecessor policies covering similar risks, have been in full
force and effect continuously during the past (5) years. Neither the Company nor
the Bank has been refused any insurance coverage sought or applied for, and
neither the Company nor the Bank has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect
with respect to the Company.

4.26 Intellectual Property. The Company and the Bank own or have valid rights or
licenses to use all Intellectual Property necessary to conduct or used in their
respective businesses, free and clear of any Liens (other than Permitted Liens
and the provisions of those licenses), and have not received written notice of
infringement or violation of any Intellectual Property which would reasonably be
likely to have, individually and in the aggregate, a Material Adverse Effect
with respect to the Company. To the Knowledge of the Company, the operation of
the business of the Company and the Bank do not infringe or violate the
Intellectual Property of any third party. None of the Company’s and the Bank’s
registered, or applied for, Intellectual Property have expired or terminated or
have been abandoned, or are expected to expire or terminate or expected to be
abandoned, within three years from the date of this Agreement. There is no
claim, action or proceeding that has been brought, or, to the knowledge of the
Company, has been threatened, against the Company or the Bank regarding its
Intellectual Property. To the knowledge of the Company, there are no facts or
circumstances affecting the Company or the Bank which might give rise to any of
the foregoing infringements or claims, actions or proceedings. The Bank and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights. Each of
the Company and the Bank has performed all the obligations required to be
performed by it and is not in default under any contract, agreement, arrangement
or commitment relating to any of the foregoing, except for any defaults that do
not and are not reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect with respect to the Company.

4.27 Brokered Deposits. Except as listed in Section 4.27 of the Company
Disclosure Schedule, the Bank does not have any brokered deposits, as such
deposits are defined by the regulations of the FDIC at 12 C.F.R. § 337.6(9)(2).

4.28 Brokers. Except as disclosed in Section 4.28 of the Company Disclosure
Schedule, the Company has not employed any investment banker, broker, financial
advisor or finder in connection with the transactions contemplated hereby who
might be entitled to a fee or any commission in connection with the transactions
contemplated hereby.

 

24



--------------------------------------------------------------------------------

4.29 Risk Management Instruments, Derivatives and Equity Securities.

(a) Section 4.29 of the Company Disclosure Schedule contains a true, correct and
complete list of all Derivative Instruments (as hereinabove defined) to which
the Company or the Bank is a party or by which any of their respective
properties or assets may be bound and which are material, either individually or
in the aggregate, to the Company. Except as listed in Section 4.29 of the
Company Disclosure Schedule, neither the Company nor the Bank is a party to or
has agreed to enter into any interest rate swaps, caps, floors, collars, option
agreements, exchange traded or over-the-counter equity. Neither the Company nor
the Bank owns any securities that are referred to generically as “structured
notes,” “high risk mortgage derivatives,” “capped floating rate notes,” or
“capped floating rate mortgage derivatives.”

(b) All of the Derivative Instruments listed in Section 4.29 of the Company
Disclosure Schedule were entered into in the ordinary course of business, in
accordance with prudent banking practice and in compliance with all applicable
rules, regulations and policies of applicable Governmental Authorities (except
for any instances of non-compliance which have not and are not reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect on the Company), with counterparties believed to be financially
responsible at the time. Each of such Derivative Instruments is a legal, valid
and binding obligation of the Company or the Bank and, to the knowledge of the
Company, of the counterparties thereto. The Company and the Bank have performed
in all material respects all of their respective obligations thereunder to the
extent that such obligations to perform have accrued. Neither the Company, the
Bank, nor to the knowledge of the Company, any other party thereto, is in
breach, violation or default of any material obligations under such agreement or
arrangement, which, individually or in the aggregate, have had or are reasonably
expected to have a Material Adverse Effect with respect to the Company.

4.30 Confidentiality. Each of the Company and the Bank maintains adequate
safeguards to protect and maintain the confidentiality of the non-public
personally identifiable information of its customers and consumers in accordance
with the GLB Act and other Applicable Laws and has maintained the
confidentiality of its customer lists, and has not granted to any third parties
any rights to use such customer lists, including, without limitation, for
purposes of soliciting the Bank’s customers or consumers.

4.31 Exchange Act Registration, NASDAQ. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act and is listed on the NASDAQ Global Select
Market and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NASDAQ Global Select Market, nor has
the Company received any notification that the SEC, the NASDAQ Global Select
Market, or any Governmental Authority is contemplating terminating such
registration or listing.

4.32 Mortgage Banking Business. Except as has not had and would not have a
Material Adverse Effect or as may otherwise be set forth in Section 4.32 of the
Company Disclosure Schedule:

(a) The Company and the Bank have complied with, and all documentation in
connection with the origination, processing, underwriting and credit approval of
any mortgage loans originated, purchased or serviced by the Company or the Bank
since January 1, 2009 has satisfied in all material respects, (i) all applicable
federal, state and local laws, rules and regulations with respect to the
origination, insuring, purchase, sale, pooling, servicing, subservicing, or
filing of claims in connection with mortgage loans, including all laws relating
to real estate settlement procedures, consumer credit protection, truth in
lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
(ii) the obligations of the Company or the Bank relating to mortgage loans set
forth in any agreement between the Company or the Bank and any Mortgage Finance
Agency, Loan Investor or Insurer, (iii) the applicable rules, regulations,
guidelines, handbooks and other requirements of any Mortgage Finance Agency,
Loan Investor or Insurer and (iv) the terms and provisions of any mortgage or
other collateral documents and other loan documents with respect to each
mortgage loan, except for failure to comply or satisfy that have not had and are
not reasonably expect to have, either individually or in the aggregate, a
Material Adverse Effect on the Company.

(b) No Mortgage Finance Agency, Loan Investor or Insurer has (i) made a claim in
writing to the Company or the Bank that either of them has violated or has not
complied in any material respects with the

 

25



--------------------------------------------------------------------------------

applicable underwriting standards with respect to mortgage loans sold by the
Company or the Bank to a Loan Investor or Mortgage Finance Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor,
(ii) imposed in writing any material restrictions on the activities (including
commitment authority) of the Company or the Bank, (iii) sought to have the
Company or the Bank repurchase a mortgage loan, or (iv) indicated in writing to
the Company or the Bank that it has terminated or intends to terminate its
relationship with the Company or the Bank for poor performance, poor loan
quality or concerns with respect to the Company’s or the Bank’s compliance with
applicable laws except, in each case, for any instances that, either
individually or in the aggregate, have not had and are not reasonably expected
to have a Material Adverse Effect on the Company. Except as disclosed in
Section 4.32(b) of the Company Disclosure Schedule, neither the Company nor the
Bank has any contingent liabilities for the potential repurchase of mortgage
loans sold to any third party which, either individually or in the aggregate,
exceeds $2,000,000.

(c) For purposes of this Section 4.32:

(i) “Mortgage Finance Agency” shall mean the Federal Housing Administration, the
Federal Home Loan Mortgage Corporation, the Farmers Home Administration (now
known as Rural Housing and Community Development Services), the Federal National
Mortgage Association, the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(i) authority to determine any investment, origination, lending or servicing
requirements with regard to mortgage loans originated, purchased or serviced by
the Company or any Company Subsidiary or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including without
limitation state and local housing finance authorities.

(ii) “Loan Investor” shall mean any person (including a Mortgage Finance Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Company or the Bank or a security backed by or representing an
interest in any such mortgage loan; and

(iii) “Insurer” means a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any
Company Subsidiary, including, the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.

4.33 S-3 Eligibility. The Company is eligible to use a registration statement on
Form S-3 (or any successor form) for a resale of the Common Stock Shares to be
made on a continuous or delayed basis pursuant to Rule 415 under the Securities
Act.

4.34 Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles, any certificates of
determination or the laws of the jurisdiction of its formation or incorporation
which is or could become applicable to each Purchaser as a result of the
transactions contemplated by this Agreement and the Other Transaction Documents,
including, without limitation, the Company’s issuance of the Common Stock Shares
and any Purchaser’s ownership of the Common Stock Shares. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock.

4.35 No General Solicitation; Placement Agent’s Fees. Neither the Company, the
Bank nor any of its Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Common
Stock Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Purchaser or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim. The Company acknowledges that it has engaged
Keefe, Bruyette &

 

26



--------------------------------------------------------------------------------

Woods, Inc. as placement agent (the “Agent”) in connection with the sale of the
Common Stock Shares. Other than the Agent, neither the Company nor the Bank has
engaged any placement agent or other agent in connection with the sale of the
Common Stock Shares.

4.36 No Integrated Offering. The Company has not sold or issued, or will sell or
issue any securities that would be integrated with the offering of the Common
Stock Shares contemplated by this Agreement pursuant to the Securities Act and
the rules and regulations or the interpretations thereunder of the SEC. Transfer
Taxes. On the Closing Date, all stock transfer or other taxes (other than income
or similar taxes) which are required to be paid in connection with the sale and
transfer of the Common Stock Shares to each Purchaser hereunder will be, or will
have been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.

4.37 U.S. Real Property Holding Corporation. The Company is not, has never been,
and does not contemplate becoming a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company shall so certify
upon any request by any Purchaser.

4.38 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Reports and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect with respect to the Company.

4.39 Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Common
Stock Shares, (ii) other than with respect to the Agent, sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Common Stock Shares, or (iii) other than with respect to the Agent, paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.

4.40 Acknowledgement Regarding Purchaser’s Trading Activity. The Company
understands and acknowledges (i) that none of the Purchasers have been asked by
the Company or the Bank to agree, nor has any Purchaser agreed with the Company
or the Bank, to desist from purchasing or selling, long and/or short, securities
of the Company, or “derivative” securities based on securities issued by the
Company or to hold the Common Stock Shares for any specified term; (ii) that any
Purchaser, and counterparties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iii) that each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counterparty in
any “derivative” transaction. The Company further understands and acknowledges
that (x) one or more Purchaser may engage in hedging and/or trading activities
at various times during the period that the Common Stock Shares are outstanding,
and (y) such hedging and/or trading activities, if any, can reduce the value of
the existing stockholders’ equity interest in the Company both at and after the
time the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Other Transaction Documents, or any
of the documents executed in connection herewith provided, however, that the
Company makes no representations or warranties as to the effect that such
hedging and/or trading activities may have on the duration of the holding period
for which the Common Stock Shares must be held for a Purchaser to be able to
sell or otherwise transfer the Common Stock Shares pursuant to Rule 144 under
the Securities Act either subject to or free of the volume or other restrictions
thereunder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

Each Purchaser hereby represents and warrants, severally and not jointly, to the
Company, as of the date hereof, the statements contained in this Article V
hereof are true and correct, except as otherwise set forth in the corresponding
sections or subsections of the Purchaser Disclosure Schedules:

5.1 Authorization; Corporate/Limited Liability Company/Partnership Power. Such
Purchaser is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or

 

27



--------------------------------------------------------------------------------

organization (as the case may be) and has all requisite corporate, limited
liability company or partnership (as the case may be) power and authority to
execute and deliver this Agreement, to purchase the Common Stock Shares it has
agreed to purchase hereunder and to carry out and perform its obligations under
the terms of this Agreement and the transactions contemplated hereby. Such
Purchaser’s board of directors or other governing body (as the case may be) has
duly approved and authorized the execution and delivery of and the performance
by such Purchaser of its obligations under this Agreement. No other corporate,
limited liability or partnership proceedings (as the case may be) on the part of
such Purchaser are necessary to approve and authorize the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.
This Agreement (assuming this Agreement is a legally valid and binding
obligation of the Company) constitutes a valid and legally binding obligation of
such Purchaser, enforceable against it in accordance with its terms, except as
the enforceability thereof may be subject to or limited by (a) bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws, now
or hereafter in effect, relating to or affecting the rights of creditors, and
(b) general equitable principles, regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law.

5.2 Agreement Not in Contravention; Consents.

(a) The execution, delivery and performance of this Agreement, the Amended
Investors Rights Agreement and the Amended Registration Rights Agreement and the
consummation of the transactions contemplated hereby and thereby by such
Purchaser do not and will not (i) conflict with or result in any breach of any
of the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, (iv) give any third party the right to modify,
terminate or accelerate, or cause the modification, termination or acceleration
of, any right, benefit or Liability under, (v) result in the creation of any
Lien upon the properties or assets of such Purchaser under, or (vi) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Authority or any other Person,
under the provisions including but not limited to (w) any provision of the
articles of incorporation, partnership agreements, bylaws, the articles of
formation, operating agreement or any other governing instruments of such
Purchaser or its general partners or managers, (x) any contracts or agreements
to which such Purchaser or its general partners or managers or any of their
respective assets are subject or bound, (y) any material License or (z) any law,
rule or regulation applicable to such Purchaser, or any judgment, order or
decree or other restriction of any Governmental Authority by which such
Purchaser or its general partners or managers are bound or subject (except where
such conflict, breach, default, violation, modification, termination, or
acceleration, or failure to obtain any authority, consent, approval, exemption
or other action or to give any notice or make any policy would not, either
individually or in the aggregate, materially adversely affect the ability of
such Purchaser to consummate the transactions contemplated by this Agreement and
the Other Transaction Documents).

(b) No approval, consent or other action by, notice to, or registration or
filing with, any Person is necessary for such Purchaser to enter into this
Agreement or for it to perform its obligations hereunder without a violation of
any law, rule or regulation applicable to such Purchaser (except where failure
to obtain any approval or consent, or to give any notice or make any filing
would not, either individually or in the aggregate, materially adversely affect
the ability of such Purchaser to consummate the transactions contemplated by
this Agreement and the Other Transaction Documents.

5.3 Purchase for Own Account. The Common Stock Shares to be purchased by such
Purchaser hereunder will be acquired for investment and only for such
Purchaser’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof within the meaning of the Securities Act,
and the Purchaser has no present intention of publicly selling, granting, any
participation in, or otherwise distributing the same; provided, that, by making
the representations herein, other than as set forth herein, such Purchaser does
not agree to hold any of the Common Stock Shares for any minimum period of time
and reserves the right at all times to sell or otherwise dispose of all or any
part of such Common Stock Shares pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration (provided
that such Purchaser complies with the conditions thereof) and in compliance with
applicable federal and state securities laws.

5.4 Disclosure of Information. Such Purchaser or its officers or other
representatives, acting on its behalf, have received or have had full access to
all the information which it or they considered necessary or appropriate to make
an informed investment decision with respect to the purchase of the Common Stock
Shares and the execution and delivery of this Agreement by it. Such Purchaser or
its officer or other representative have had an

 

28



--------------------------------------------------------------------------------

opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Common Stock Shares and the Company
and the Bank and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to such Purchaser or its
officers or other representatives to which they or any of them had access.

5.5 Investment Experience. Such Purchaser understands and agrees as follows:
(i) the Common Stock Shares have not been registered under the Securities Act or
under any state securities laws, (ii) such Common Stock Shares are being offered
and sold pursuant to an exemption from registration contained in the Securities
Act based in part upon the representations and warranties of the Purchasers
contained in this Agreement, and (iii) the purchase of the Common Stock Shares
by such Purchaser involves substantial risks. Such Purchaser is an experienced
investor, having heretofore invested in a number of banks and bank holding
companies, and such Purchaser further acknowledges and represents that: (x) it
is able to fend for itself, can bear the economic risk of its investment in the
Common Stock Shares and has such knowledge and experience in financial or
business matters that such Purchaser is capable of evaluating the merits and
risk of this investment and/or (y) has a preexisting personal or business
relationship, either directly through its officers, directors, managers or
general partner, with the Company or its directors, executive officers or
controlling persons of a nature and duration that enable such Purchaser to be
aware of the character, business acumen and financial circumstances of such
persons.

5.6 Accredited Purchaser Status. Such Purchaser is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act, as
amended.

5.7 Restricted Securities. Such Purchaser understands and agrees as follows:
(i) the Common Stock Shares constitute “restricted securities” under the
Securities Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, (ii) subject to limited exceptions,
the Common Stock Shares may be not resold, disposed of or transferred, in whole
or in part, without registration under the Securities Act, and (iii) such
Purchaser must bear the economic risk of this investment indefinitely unless the
Common Stock Shares are registered pursuant to the Securities Act, or an
exemption from registration is available. Such Purchaser understands that
(x) the Company has no present intention of registering the Common Stock Shares
except as described in the Amended Registration Rights Agreement and (y) there
is no assurance that any exemption from registration under Securities Act will
be available and that, even if available, such exemption may not allow the
Purchaser to transfer all or any portion of its Common Stock Shares under the
circumstances, in the amounts or at the times such Purchaser might propose and,
nevertheless, such Purchaser is willing to accept and assume such risks. Such
Purchaser is aware of the provisions of Rule 144 of SEC, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities Act
on the Common Stock Shares.

5.8 Residence. If a Purchaser is a partnership, corporation, limited liability
company or other entity, then such Purchaser resides in the office or offices of
such Purchaser in which its investment decision was made, which is located at
the address or addresses of such Purchaser set forth on Exhibit A hereto.

5.9 Brokers’ and Finders’ Fees. Neither such Purchaser, nor its officers,
general partners, managers or any other person on its behalf, has incurred, and
none of them will incur, directly or indirectly, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or any of the transactions contemplated hereby.

ARTICLE VI

COVENANTS

6.1 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, the Company and each of the Purchasers agrees to use its commercially
reasonable best efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
desirable, or advisable under Applicable Laws, so as to enable the Company to
issue and sell and the Purchasers to purchase, the Common Stock Shares and to
consummate the other transactions contemplated hereby which are required to be
performed prior to or at the Closing Date, including the satisfaction of the
conditions set forth in this Agreement, and the parties shall cooperate fully
with each other to that end; provided that, for purposes of this Section 6.1,
“commercially reasonable

 

29



--------------------------------------------------------------------------------

best efforts” shall not require any Purchaser to comply with any condition of
any Regulatory Authority that such Purchaser sell, transfer, dispose of, divest
or otherwise encumber, or hold separate, before or after the Closing, of any
material assets, licenses, operations, rights, product lines, businesses or
interest therein of such Purchaser (or any of such Purchaser’s Subsidiaries or
Affiliates).

6.2 Company Application for Regulatory Approval. The Company shall use its
commercially reasonable best efforts as soon as reasonably practicable following
the date hereof to (i) prepare and file all necessary applications, filings, and
submissions, if any, with respect to this Agreement and the issuance and sale of
the Common Stock Shares required under (A) the BHCA, (B) the California
Financial Code, and (C) any other Applicable Law; provided, that, subject to the
proviso set forth in Section 6.1, the Purchasers shall reasonably cooperate with
the Company in connection with the preparation and making of all such filings;
and (ii) receive from any Governmental Entity any Government approvals required
by the Company (“Company Regulatory Approvals”), or to avoid or cause to be
withdrawn or terminated, without prejudice to the parties, any action or
proceeding by any Governmental Entity, in connection with the authorization,
execution and delivery of this Agreement, the issuance and sale to the
Purchasers of the Common Stock Shares, and the consummation of the other
transactions contemplated hereby.

6.3 Carpenter Funds Application for Regulatory Approval. (a) The Carpenter Funds
shall within three Business Days of the date of this Agreement prepare and file
all necessary amendments to any applications, filings, and submissions
previously filed by the Carpenter Funds with any Regulatory Authorities
concerning the transactions that had been contemplated by the Additional Series
B SPA and the Predecessor CSPA, to reflect the terms of this Agreement and the
purchase of the Common Stock Shares as required under (A) the BHCA, (B) the
California Financial Code, and (C) any other applicable law; provided, that the
Company shall reasonably cooperate with the Carpenter Funds in connection with
the preparation and making of all such filings. The Carpenter Funds shall use
their reasonable best efforts as soon as reasonably practicable following the
date of this Agreement to receive from any Governmental Entity any Government
approvals required by the Carpenter Funds, or any of their Affiliates
(“Carpenter Regulatory Approvals”), or to avoid or cause to be withdrawn or
terminated, without prejudice to the parties, any action or proceeding by any
Governmental Entity, in connection with the authorization, execution and
delivery of this Agreement and the purchase by the Carpenter Funds of the Common
Stock Shares, and the consummation of the other transactions contemplated
hereby.

(b) In addition, the Purchasers shall:

(i) provide the Company, concurrently with the filing or submission or receipt
thereof, a true, correct and complete copy of (A) each of the foregoing
Government Filings and any Government Filings that may be made by or on behalf
of the Purchasers at any time hereafter, and (B) each communication (that is in
written, digital or electronic form) submitted by or on behalf of any of the
Purchasers to, or received from, any such Regulatory Authority, with respect or
relating to this Agreement or any of the Other Transaction Documents, any of the
transactions contemplated hereby or thereby, or any of the Purchasers’
Government Filings, except for any information in such Government Filings that
includes confidential information concerning the Investors or regulatory
communications that the Investors are not permitted to share with the Company;
and

(ii) use their reasonable best efforts to keep the Company informed, on a timely
basis, of all discussions between either of the Purchasers or any of their legal
or other representatives and any of such Governmental Authorities with respect
or relating to this Agreement, any of the Other Transaction Documents, any of
the transactions contemplated hereby or thereby, or any of the Purchasers’
Government Filings made pursuant hereto.

ARTICLE VII

CONDITIONS TO OBLIGATIONS TO CLOSE

7.1 Conditions to the Parties’ Obligations to Close. The respective obligations
of each Party to consummate the transactions to be consummated pursuant to this
Agreement on the Closing Date shall be subject to the satisfaction on or prior
to the Closing Date of the following conditions, any or all of which may be
waived in writing, in whole or in part, to the extent permitted by Section 11.7
and Applicable Law.

 

30



--------------------------------------------------------------------------------

7.2 Conditions Precedent to Consummation of this Agreement by All Parties.

(a) Approvals. All consents, approvals, filings and authorizations of any
Governmental Entity or third party required to have been received by the
Company, if any, pursuant to Section 6.2 and by the Carpenter Funds pursuant to
Section 6.3 shall have been received and no such consents, approvals or
authorizations shall contain any conditions, restrictions or requirements which
would reasonably be expected to materially and adversely affect or impose any
burdensome conditions on any of the Parties hereto or that would, following the
Closing Date, have a Material Adverse Effect with respect to Company or a
material adverse effect on the ability of such Purchaser to consummate the
transaction contemplated by this Agreement and the Other Transaction Documents.

(b) No Order; No Litigation. No Governmental Entity, nor any federal or state
court of competent jurisdiction or arbitrator shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, judgment, injunction or arbitration award or other order (in each case,
whether temporary, preliminary or permanent) which is in effect and prevents or
prohibits consummation of the transactions contemplated by this Agreement and no
litigation or court or administrative proceeding shall be pending against any of
the Parties by any Governmental Entity or third party seeking to restrain,
enjoin, prevent or otherwise prohibit consummation of the transactions
contemplated hereby.

7.3 Conditions Precedent to Consummation of this Agreement by the Purchasers.

(a) Representations and Warranties of the Company. The representations and
warranties of the Company set forth in this Agreement shall have been true and
correct in all material respects (if not qualified as to materiality) and true
and correct (if so qualified) when made and as of the Closing Date, provided
that to the extent that any such representations and warranties were made as of
a specified date, such representations and warranties shall continue on the
Closing Date to have been true as of such specified date and not as of the
Closing, and except where the failure or failures of any such representations
and warranties to be so true and correct have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Company.

(b) Performance of Covenants by the Company. The Company shall have performed in
all material respects all of its agreements and covenants in this Agreement
required to be performed by it in order for the Parties to execute and deliver
this Agreement and consummate the transactions contemplated hereby.

(c) NASDAQ Global Select Market. The Common Stock (A) shall be listed on the
NASDAQ Global Select Market and (B) shall not have been suspended, as of the
Closing Date, by the SEC or the NASDAQ Global Select Market from trading on the
NASDAQ Global Select Market nor shall suspension by the SEC or the NASDAQ Global
Select Market have been threatened, as of the Closing Date, either (1) in
writing by the SEC or the NASDAQ Global Select Market or (2) by falling below
the minimum listing maintenance requirements of the NASDAQ Global Select Market.

(d) Capital Ratios. As of the end of the most recent quarter prior to the
Closing Date, after giving effect to the transactions contemplated by this
Agreement, and assuming (i) the payment of actual, out-of-pocket expenses
incurred in connection with the transactions contemplated by this Agreement, and
(ii) $5,000,000 of proceeds from the sale of Common Stock pursuant to this
Agreement being retained by the Company, the Bank’s Tier 1 risk-based capital
ratio shall be not less than 13.00%, its total risk-based capital ratio shall be
not less than 14.00%,its Tier 1 leverage ratio shall be not less than 10.50%.

(e) Execution and Delivery of the Other Transaction Documents. The Company shall
have executed and delivered at the Closing the Amended Registration Rights
Agreement in substantially the form of Exhibit B hereto, the Common Stock
Certificates pursuant to Section 3.1(a), the Warrants pursuant to
Section 3.1(b), and the Officer’s Certificate referenced in Section 3.1(c)
above.

(f) No Material Adverse Effect. There shall not have been since December 31,
2011 a Material Adverse Effect with respect to the Company and its Subsidiaries
considered as a whole.

 

31



--------------------------------------------------------------------------------

7.4 Conditions Precedent to Consummation of this Agreement by the Company.

(a) Representations and Warranties of the Purchasers. The representations and
warranties of each of the Purchasers set forth in this Agreement shall have been
true and correct in all material respects (if not qualified as to materiality)
and true and correct (if so qualified) when made and as of the Closing Date;
provided, however, that this condition precedent shall be deemed to have been
satisfied if the failure of any such representations and warranties (without
giving effect to any qualifications as to materiality, “material adverse effect”
or similar terms and phrases contained therein) to be true and correct
individually or in the aggregate has not resulted in or constituted, and would
not have, a material adverse effect with respect to the ability of such
Purchaser to consummate the transactions contemplated by this Agreement and the
Other Transaction Documents, or a material adverse effect on the availability of
the registration exemption provided by Regulation D under the Securities Act for
the offer and sale by the Company of the Common Stock Shares pursuant to this
Agreement; and provided, further, that to the extent that any such
representations and warranties were made as of a specified date, such
representations and warranties shall continue on the Closing Date to have been
true as of such specified date and not as of the Closing.

(b) Performance of Covenants of Purchasers. Each of the Purchasers shall have
performed, severally and not jointly, in all material respects all of its
respective agreements and covenants in this Agreement required to be performed
by it in order for the Parties to execute and deliver this Agreement and
consummate the transactions contemplated hereby, including payment of the
Purchase Price of the Common Stock Shares it is purchasing hereunder as provided
in Section 3.2 hereof.

(c) Execution and Delivery of the Other Transaction Documents. Concurrently with
its execution and delivery of this Agreement, each Purchaser shall have executed
and delivered all of the Other Transaction Documents required to be executed and
delivered by it as provided in Section 3.2 hereof.

(d) Purchase Price. The Company has received the aggregate Purchase Price from
such Purchaser in the amount set forth opposite such Purchaser’s name on
Exhibit A hereto; provided, however, that this condition shall be satisfied if
at or concurrently with the Closing, the Company receives such amount.

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification by the Company. On the terms and subject to the conditions
and limitations set forth hereinafter in this Article VIII, the Company agrees
to indemnify and hold harmless and defend the Purchasers, and their respective
managers, general partners, officers, directors, employees and agents and each
Person (other than the Company and the Bank), if any, who controls, or is under
the control of, any of the Purchasers within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, including the
Purchasers, an “Indemnified Party” and collectively, the “Indemnified Parties”)
from and against any and all Losses that are incurred by the Indemnified Parties
that are caused directly by or result directly from any inaccuracy in or breach
of any representation or warranty or covenant of the Company contained in this
Agreement, as the same may have been modified by the Company Disclosure
Schedules or SEC Reports, other than such portion of any actual or threatened
claims or actual Losses to the extent attributable to the acts, errors or
omissions on the part of any Purchaser.

8.2 Maximum Liability of the Company. Notwithstanding anything to the contrary
that may be contained in this Article VIII or elsewhere in this Agreement, the
maximum aggregate dollar amount of Losses for which the Company shall have
liability to a Purchaser and its managers, general partners, officers,
directors, employees and agents and each Person (other than the Company and the
Bank), if any, who controls, or is under the control of, such Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, whether pursuant to this Article VIII or otherwise, shall not exceed the
aggregate Purchase Price paid by such Purchaser for the Common Stock Shares it
has purchased pursuant to this Agreement.

 

32



--------------------------------------------------------------------------------

8.3 Time Limits on Indemnification.

(a) Time Limit on Indemnification Obligations. The Company shall not have any
liability to any Indemnified Party with respect to any Indemnification Claim
which is not asserted on or before the three (3) year anniversary of the Closing
Date (the “Indemnity Termination Date”).

(b) Pending Claims. Notwithstanding anything to the contrary contained above in
this Section 8.3, the occurrence of the Indemnity Termination Date shall not
affect any Indemnification Claim or an Indemnified Party’s right to recover any
Losses that are the subject of that Claim, if the Claims Notice (as hereinafter
defined) with respect thereto had been given to the Company prior to the
Indemnity Termination Date (a “Pending Indemnity Claim”).

8.4 Procedures for Indemnification.

(a) Indemnification Claims. Following receipt from an Indemnified Party, of a
written notice (a “Claims Notice”) asserting a claim for indemnification under
this Article VIII (an “Indemnification Claim”) prior to the Indemnity
Termination Date, the Company shall have forty-five (45) days to make such
investigation of the Indemnification Claim as the Company considers desirable.
For the purpose of such investigation, the Indemnified Party shall make
available to the Company the material information relied upon by the Indemnified
Party to substantiate its Indemnification Claim and such forty-five (45) day
period shall not commence until such information has been provided to the
Company. If the Indemnified Party and the Company agree, at or prior to the
expiration of such forty-five (45) day period (or any mutually agreed upon
extension thereof), to the validity of the Indemnification Claim and amount of
the Losses that the Indemnified Party is entitled to recover in respect of such
Indemnification Claim from the Company (the “Undisputed Amount”), the Company
shall immediately pay to the Indemnified Party the Undisputed Amount, thereof
together with interest, from the date the Claims Notice was received by the
Company to the date of payment of such Undisputed Amount, at a rate equal to the
then applicable U.S. Treasury Rate for short term Indebtedness.

(b) Third Party Claims. If any claim or demand is asserted or any action, suit
or other proceeding is filed or brought against an Indemnified Party by any
third party, in respect of which a right to indemnification under this
Article VIII may apply (a “Third Party Claim”), the Indemnified Party shall
promptly provide to the Company a Claims Notice with respect to such Third Party
Claim, provided that a failure to provide such a Claims Notice to the Company in
a prompt manner shall not preclude any indemnification under this Article VIII,
unless the Company is materially prejudiced by such failure. The Company, at its
sole expense, shall have the right, exercisable by written notice to the
Indemnified Party, given within fifteen (15) days after receipt of such Claims
Notice, to assume, control, defend against, negotiate and otherwise deal with
such Third Party Claim, with counsel reasonably acceptable to the Indemnified
Party (which acceptance shall not be unreasonably withheld or delayed);
provided, however, that the Company carries out such defense in a diligent and
bona fide manner. The Indemnified Party may participate in the defense of any
such Third Party Claim which the Company is defending as provided in this
Section 8.4(b) with counsel selected by the Indemnified Party solely at the cost
and expense of the Indemnified Party. If the Company does not assume or
diligently conduct the defense of a Third Party Claim in accordance with this
Section 8.4(b), or the assumption of the defense of the Third Party Claim by the
Company is reasonably likely to materially prejudice the Indemnified Party, then
the Indemnified Party shall have the right to control such defense at the cost
and expense of the Company. The party controlling the defense of such Third
Party Claim shall keep the other party advised of the status of such Third Party
Claim and the defense thereof and shall consider in good faith the
recommendations made by the other party with respect thereto. Neither the
Indemnified Party nor the Company shall have the right to settle any Third Party
Claim without the consent of the other, which consent shall not be unreasonably
withheld or delayed. The Company and each Indemnified Party shall cooperate
fully with each other in connection with the defense, negotiation or settlement
of any such Third Party Claim.

(c) Information Required in a Claims Notice. No Indemnification Claim asserted
hereunder shall be effective and the Company shall have no liability hereunder
for or with respect to such Claim, unless the Claims Notice with respect thereto
(i) identifies the facts or circumstances then known to the Indemnified Party
that are alleged to give rise to such Indemnification Claim in reasonable detail
and a good faith estimate of the Losses for which the Indemnified Party is
seeking indemnification hereunder based on the facts and circumstances known to

 

33



--------------------------------------------------------------------------------

the Indemnified Party at the time such Indemnification Claim is made and (ii) is
delivered to the Company prior to the Indemnification Termination Date set forth
in Section 8.3(a).

8.5 Other Provisions Applicable to Indemnification Claims.

(a) No Duplication of Indemnification Payments. All Indemnification Payments
shall be calculated without duplication, including in any case in which (i) more
than one of the Indemnified Parties seeks indemnification for the same Losses,
or (ii) any events or circumstances giving rise to a breach of a particular
representation or warranty contained in this Agreement also constitutes a breach
of one or more other representations or warranties of the Company contained in
contained in this Agreement, or (iii) any Indemnified Party seeks to recover the
same Losses from more than one of the Indemnifying Parties.

(b) No Special, Consequential or Punitive Losses. Notwithstanding anything to
the contrary that may be contained elsewhere in this Agreement, Losses shall not
include, and the Company shall not be liable under this Agreement for, any lost
profits or special, exemplary, consequential or punitive damages except awarded
pursuant to a Third Party Claim.

(c) Corporate Obligation. The indemnification obligations of the Company
hereunder are corporate obligations and in no event and under no circumstance
shall any officer, director, employee, agent or representative of the Company or
the Bank have any personal liability to any Purchaser or any of the Indemnified
Parties under this Article VIII.

(d) Insurance Proceeds. If an Indemnified Party receives any insurance proceeds
with respect of or for any Losses for which it has theretofore been indemnified
by the Company, the Indemnified Party shall forthwith reimburse the Company in
an amount equal to the lesser of (i) the amount of such insurance proceeds, net
of actual third party expenses incurred by the Indemnified Party, or (ii) the
amounts paid by the Company to the Indemnified Party in respect of such Losses
(“Indemnification Payments”). If such insurance proceeds are paid to the
Indemnified Party prior to the time that the Company has made such
Indemnification Payments, those insurance proceeds shall be credited against and
to that extent shall reduce the amount of the Indemnification Payments that
would otherwise be due hereunder by the Company to the Indemnified Party.

(e) Third Party Contribution or Reimbursement. Any Losses for which an
Indemnified Party is determined to be entitled to indemnification hereunder
shall be reduced by an amount equal to any contribution or other similar payment
or reimbursement actually recovered or received by the Indemnified Party from
any third Person with respect thereto.

8.6 Exclusivity. Notwithstanding any other provision to the contrary that may be
contained elsewhere in this Agreement, except in the case of fraud, the parties
agree that this Article VII shall contain the sole monetary rights and monetary
remedies of each Purchaser for or in respect of any breach of the Company’s
representations and warranties or covenants contained in this Agreement,
including the right to recover money damages for or in respect of any Losses
suffered or incurred by any of them and each Purchaser hereby expressly, with
the intent to be legally bound, and forever waives any rights, both contractual
and statutory, to seek or recover any monetary damages or awards for or in
respect of any such breach or any such Losses, except in accordance with and
subject to the terms, conditions and limitations set forth in this Article VIII.
Without limiting the generality of the foregoing, each Purchaser agrees not to
assert any claims or bring any action or proceeding against the Company or the
Bank, under Rule 10b-5 of the Exchange Act. However, nothing in this Agreement
shall limit any right to obtain or be awarded any non-monetary equitable remedy,
including a temporary, preliminary or permanent injunction or an order of
specific performance.

ARTICLE IX

ADDITIONAL AGREEMENTS OF THE PARTIES

9.1 Legends.

(a) Each Purchaser acknowledges that all certificates or other instruments
representing the Common Stock Shares subject to this Agreement may, at the
option of the Company, bear a restrictive legend substantially to the following
effect:

 

34



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
SUCH SECURITIES MAY NOT BE SOLD, OTHERWISE DISPOSED OF OR TRANSFERRED, IN WHOLE
OR IN PART, EXCEPT PURSUANT TO A REGISTRATION STATEMENT RELATING THERETO UNDER
SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS OR SOLD, TRANSFERRED OR ASSIGNED
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

(b) Compliance with Securities Act. Each Purchaser agrees not to sell or
transfer any of the Common Stock Shares other than in a transaction that is
registered under the Securities Act or is exempt from the registration
requirements of the Securities Act. If a Purchaser asks the Company to register
a transfer of the Common Stock Shares in a transaction that is not registered
under the Securities Act or sold, assigned or transferred pursuant to Rule 144
(if the transferor is not an Affiliate of the Company), the Company may refuse
to register such transfer until it receives an opinion of counsel or other
evidence that is reasonably satisfactory to the Company, that the sale or
transfer is exempt from the registration requirements of the Securities Act.
Notwithstanding the foregoing, the Common Stock Shares may be pledged in
connection with a bona fide margin account or other bona fide loan or financing
arrangement secured by the Common Stock Shares and such pledge of Common Stock
Shares shall not be deemed to be a transfer, sale or assignment of the Common
Stock Shares hereunder, and any Purchaser effecting such a pledge shall not be
required to provide the Company with any other delivery with respect thereto
pursuant to this Agreement or any other Transaction Document; provided, that in
order to make any sale, transfer or assignment of Common Stock Shares, such
Purchaser and its pledgee makes such disposition in accordance with or pursuant
to a registration statement or an exemption under the Securities Act.

(c) Removal of Legends. The restrictive legend set forth in Section 9.1(a) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Common Stock Shares upon which it is stamped or issue to such holder
by electronic delivery at the applicable balance account at the Depository Trust
Company, (i) if and when such Common Stock Shares are sold pursuant to a resale
registration statement that has been declared effective under the Securities Act
and the Company has received from such holder a certification that such sale has
been made in the manner described in the section of such registration statement
entitled “Plan of Distribution” or otherwise describing the manner in which the
securities registered thereunder are to be sold, (ii) upon request, if such
Common Stock Shares are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company) or otherwise pursuant to an
exemption from registration under the Securities Act, or (iii) upon request, if
such Common Stock Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1) (or Rule 144(i)(2), if applicable)
as to such securities and without volume or manner-of-sale restrictions,
provided, that, in the case of the foregoing clauses (ii) and (iii), if
requested by the Company, the holder of such Common Stock Shares has furnished
or caused to be furnished a legal opinion from its counsel, reasonably
acceptable to the Company and its counsel, to the effect that the removal of the
legend is permitted by the Securities Act and the rules and regulations of the
SEC thereunder. Any fees (of Company counsel) associated with the removal of
such legend shall be borne by the Company. If a legend is no longer required
pursuant to the foregoing, the Company will no later than five (5) Business Days
following the delivery by a Purchaser to the Company of a legended certificate
or instrument representing such Common Stock Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer), deliver or cause to be delivered to such
Purchaser a certificate or instrument (as the case may be) representing such
Common Stock Shares that is free from all restrictive legends.

9.2 Securities Laws Disclosure. The Company shall, on or before 4:30 p.m. (New
York time) on the fourth (4th) Business Day following the date hereof, issue a
press release (subject to Section 11.3 hereof) disclosing the transactions
contemplated hereby and file a Current Report on Form 8-K disclosing the
material terms of this Agreement and the Other Transaction Documents (and attach
as exhibits thereto this Agreement and the Other

 

35



--------------------------------------------------------------------------------

Transaction Documents) (the “Form 8-K”). In addition, the Company will make such
other filings and notices in the manner and time required by the SEC and the
NASDAQ Global Select Market.

9.3 Material Non-Public Information.

(a) The Company shall, on or before 4:30 p.m. (New York time) on the fourth
(4th) Business Day following the Closing Date of the Common Stock Sale, issue a
press release (subject to Section 11.3 hereof) disclosing the consummation of
the Common Stock Sale and file a Current Report on Form 8-K disclosing the
material terms of the Common Stock Sale. In addition, the Company will make such
other filings and notices in the manner and time required by the SEC and the
NASDAQ Global Select Market.

(b) Pursuant to the Amended Registration Rights Agreement, the Company shall
file the Registration Statement (as defined in that Agreement) with the SEC.
Until the Common Stock Sale either closes or is terminated without closing, the
Purchasers will be in possession of material, non-public information about the
Company. Following the date of closing (or termination, if applicable) of the
Common Stock Sale, then, as of the earlier of (i) , the date the Company files
its first Quarterly Report on Form 10-Q subsequent to the closing or termination
of the Common Stock Sale, or (ii) the date that the Registration Statement is
declared effective by the SEC (the “Inside Information Termination Date”), no
Purchaser (unless such Purchaser or an individual designated by such Purchaser
is a member of the Board of Directors or has observation rights on the Board of
Directors pursuant to the Investor Rights Agreements) shall be in possession of
any material, non-public information received from the Company or any of its
officers, directors, employees or agents, that is not disclosed in the
Registration Statement, the Company’s first Quarterly Report on Form 10-Q filed
following the closing or termination of the Common Stock Sale or in prior
filings with the SEC.

(c) From and after the earlier of (i) the Inside Information Termination Date,
or (ii) the termination of this Agreement, except as otherwise expressly
contemplated by this Agreement, for so long as no individual designated by any
Purchaser is a member of the Board of Directors or has observation rights on the
Board of Directors pursuant to the Investor Rights Agreements, the Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents, not to, provide such
Purchaser with any material, nonpublic information regarding the Company or any
of its Subsidiaries without the express prior written consent of such Purchaser.

(d) For so long as no individual designated by any Purchaser is a member of the
Board of Directors or has observation rights on the Board of Directors pursuant
to the Investor Rights Agreements, in the event such Purchaser or its Affiliates
has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the earlier of
the (i) Inside Information Termination Date, or (ii) the termination of this
Agreement (except such material, nonpublic information provided to such
Purchaser under an express provision of this Agreement), it may provide the
Company with written notice thereof and the Company shall, within two
(2) Business Days of receipt of such notice, review the information and make a
good faith determination whether the Company believes that the information is
material and nonpublic. If the Company determines that the information is both
material and nonpublic, it shall (subject to the next sentence), within four
(4) business days thereafter make public disclosure of such material, nonpublic
information. Notwithstanding the preceding sentence, the Company shall not be
required to publicly disclose such information if the Company is prevented from
making such disclosure pursuant to a confidentiality agreement or law, rule or
regulation applicable to the Company. If the Company determines that the
information is either not material or already public, it will inform the
Purchaser of its determination and the reasons therefor. In the event of either
(i) a breach of the foregoing covenant by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees and agents, or
(ii) such Purchaser disagrees with the determination by the Company that the
information is either not material or already public, in addition to any other
remedy provided herein or in the Agreement, such Purchaser shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such nonpublic information as follows: the
Purchaser shall submit a proposed press release or other disclosure to the
Company for review and the Company shall review it promptly. If the Company has
not responded within two (2) Business Days, the Purchaser’s proposed disclosure
is deemed approved. The Company and the Purchaser shall negotiate in good faith
the form and content of such disclosure for two (2) Business Days. If the
Company and the Purchaser cannot agree on the disclosure after two (2) Business
Days, the

 

36



--------------------------------------------------------------------------------

Purchaser shall have the right to make a public disclosure in the form of a
press release, public advertisement or otherwise, of such information.

(e) Notwithstanding anything in this Section 9.3 to the contrary, if an
individual is designated by any Purchaser to the Board of Directors either as a
Director or as an observer pursuant to the Amended Investor Rights Agreement and
such individual terminates his position as a Director or observer, the Company
shall not be obligated to comply with Section 9.3(d) with respect to such
Purchaser (i) for a period of 180 days after the date of such individual’s
resignation or (ii) until any other Director is permitted by the Company to
trade such Director’s shares of Common Stock on the NASDAQ Global Select Market
or other such securities market upon which the Common Stock is traded.

9.4 Reporting Status. Until (i) the date on which the Common Stock Shares have
become eligible for sale under Rule 144, without the requirement for the Company
to be in compliance with the current public information requirement under Rule
144(c)(1) (or Rule 144(i)(2), if applicable) as to such Common Stock Shares and
without volume or manner-of-sale restrictions, or (ii) the date on which the
Purchasers shall have sold all the Common Stock Shares, whichever is earlier,
the Company shall timely file all reports required to be filed with the SEC
pursuant to the Exchange Act for the Company to be in compliance with the
current public information requirement under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable), and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.

9.5 Blue Sky Laws. The Company shall, on or before the Closing Date, take such
action as the Company reasonably determines is necessary in order to obtain an
exemption for or to qualify the Common Stock Shares for sale to each Purchaser
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
Purchaser on or prior to the Closing Date. The Company shall make all filings
and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

9.6 Use of Proceeds. The Company will use all or substantially all of the
proceeds from the sale of the Common Stock Shares as follows:

(i) $5.0 million will be retained by the Company to fund working capital
requirements and for other general corporate purposes, including the payment of
dividends on the Series B Shares and Series C Shares; and

(ii) the balance, after payment of expenses related to the transactions
contemplated by this Agreement, will be used to make a capital contribution to
the Bank.

Except as set forth above, in no event shall the proceeds be used for (i) the
redemption or repurchase or any of its or its Subsidiaries equity securities or
any dividend thereon or (ii) any other ventures or business opportunities not
related to the current or contemplated business of the Company or the Bank.

9.7 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Common Stock Shares), a register for the Common Stock Shares , in
which the Company shall record the name and address of the Person in whose name
the Common Stock Shares (including the name and address of each permitted
transferee) and the number of such shares held. The Company shall keep the
register open and available at all times during business hours for inspection of
any Purchaser or its legal representatives.

9.8 Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Purchaser) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent. The Company shall pay, and hold each Purchaser harmless
against, any liability, loss or expense (including,

 

37



--------------------------------------------------------------------------------

without limitation, reasonable attorney’s fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment.

9.9 Conduct of Business. From the date hereof until the earlier of the Closing
Date or the termination of this Agreement in accordance with its terms, except
as contemplated by this Agreement, the Company and the Bank shall operate their
respective business in the ordinary course consistent with past practices,
except as may be necessary or advisable to comply with any requirements of or
restrictions imposed by any Governmental Authority.

9.10 Listing. The Company shall promptly secure the listing of all of the Common
Stock Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of this Agreement and the
Other Transaction Documents. The Company shall maintain the Common Stock’s
authorization for listing on the NASDAQ Global Select Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the NASDAQ Global Select Market. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 9.10.

9.11 Additional Registration Statements. Until the date that is ninety
(90) calendar days from the earlier of (i) the Effective Date (as defined in the
Amended Registration Rights Agreement) and (ii) the date all of the Registrable
Securities (as defined in the Amended Registration Rights Agreement) may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, the
Company will not file a registration statement under the Securities Act relating
to securities that are not the Common Stock Shares, except for a registration
statement with respect to shares issuable pursuant to a Benefit Plan or the
resale of shares issuable pursuant to the Series B Stock Purchase Agreement.

ARTICLE X

TERMINATION

10.1 Termination. This Agreement may be terminated, and the issuance and sale of
the Common Stock Shares by the Company to the Purchasers and the other
transactions contemplated hereby may be abandoned, at any time prior to the
Closing Date:

(a) By either the Company or any Purchaser, if the Closing Date shall not have
occurred on or before April 27, 2012 (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 10.1
shall not be available to any party whose failure to fulfill any of its
obligations under this Agreement (other than the requirement of such Party to
have received any necessary approval from a Governmental Authority) shall have
been a principal reason for or a principal cause of the failure of the Closing
Date to occur on or before such Termination Date;

(b) By either the Company or any Purchaser, if any Governmental Entity shall
have issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;

(c) By a Purchaser if an event or act occurs or circumstances exist which makes
any of the conditions precedent set forth in Section 7.2 or Section 7.3
incapable of being satisfied on or prior to the Termination Date, provided that
such event, act or circumstance was not due primarily to or caused primarily by
any action or inaction by such Purchaser; or

(d) By the Company if an event or act occurs or circumstances exist which makes
any of the conditions precedent set forth in Section 7.2 or Section 7.4
incapable of being satisfied on or prior to the Termination Date, provided that
such event, act or circumstance was not due primarily to or caused primarily by
any action or inaction by the Company.

 

38



--------------------------------------------------------------------------------

10.2 Alternative Strategic Proposals.

(a) Certain Definitions. For purposes of this Agreement and, more particularly
this Section 10.2, the following terms shall have the meanings set forth below:

(i) “Alternative Strategic Proposal” means any written offer or proposal that
contemplates or proposes (i) a merger, consolidation, business combination, or
similar transaction involving the Company or the Bank with a Person other than a
Purchaser or another person who is an Affiliate of any of the Purchasers or an
Affiliate of the Company or the Bank (each, a “Non-Affiliated Person”), (ii) a
sale, lease or other disposition directly or indirectly, whether by merger,
consolidation, business combination, share exchange, joint venture, or otherwise
of assets of the Company representing 25% or more of the consolidated assets of
the Company and its Subsidiaries, as applicable, to a Non-Affiliated Person,
(iii) any issuance, sale, or other disposition (including by way of merger,
consolidation, business combination, share exchange, joint venture, or any
similar transaction) to any Non-Affiliated Person of securities (or options,
rights or warrants to purchase, or securities convertible into or exchangeable
for such securities) that will represent 40% or more of the Voting Securities of
the Company immediately after the consummation of such issuance, sale or other
disposition of such securities, (iv) any transaction, including any tender
offer, in which any Non-Affiliated Person shall acquire beneficial ownership, or
the right to acquire beneficial ownership or any group shall have been formed
which beneficially owns or has the right to acquire beneficial ownership of 40%
or more of the outstanding Voting Securities of the Company, (v) any other
transaction involving the sale or issuance by the Company of Common Shares or
any other Voting Securities of the Company, or securities that are convertible
or exercisable into or exchangeable for Voting Securities of the Company, that
will represent 40% or more of the Company’s Voting Securities immediately after
such sale or issuance, whether in a private or public offering or business,
joint venture, merger, or other strategic transaction, or (e) any combination of
the foregoing.

(ii) “Superior Strategic Transaction” means the transaction or series of
transactions contemplated in or by an Alternative Strategic Proposal made by any
Non-Affiliated Person, other than any of the Purchasers or their Affiliates,
that (A) is on terms which the Company’s Board of Directors (the “Company
Board”) or a Special Board Committee (as the case may be) concludes, in good
faith (following consultation with the Company’s financial advisor and outside
legal counsel), is more favorable to the Company’s shareholders than the
transactions contemplated by this Agreement from a financial point of view, and
(B) is, in the good faith judgment of the Company Board or such Special Board
Committee (as the case may be), reasonably likely to be completed materially on
the terms proposed, taking into account the various legal, financial and
regulatory aspects of such Alternative Strategic Proposal.

(iii) “Special Board Committee” means a committee of the Company Board which
(A) has been authorized by the Company Board to consider and take action with
respect to a an Alternative Strategic Proposal or Superior Strategic Transaction
pursuant to this Section 10.2, due to a conflict of interest of one or more of
the members of the Company Board (“Company Directors”) with respect thereto and
(ii) is comprised solely of Company Directors who are disinterested with respect
to such Alternative Strategic Proposal or Superior Strategic Transaction (that
is, directors who do not have any material financial interest in such
Transaction other than their interests as shareholders of the Company).

(b) Response to an Alternative Strategic Proposal. Notwithstanding anything to
the contrary that may be contained elsewhere in this Agreement, if, prior to the
issuance and sale of the Common Stock Shares by the Company to the Purchasers
and the other transactions contemplated hereby:

(i) The Company or the Bank, or any of their respective Representatives,
receives a written Alternative Strategic Proposal from any Person, which appears
on its face to be bona fide, and the Company’s Board, or any Special Board
Committee (as the case may be), determines in good faith, after consultation
with the Company’s financial advisor, that such Alternative Strategic Proposal
provides for or could reasonably be expected to lead to a Superior Strategic
Transaction, then, after giving notice thereof to the Purchasers, the Company or
its Representatives may (x) furnish non-public information with respect to the
Company to the Person who has made such Alternative Strategic Proposal, or to
any of its Representatives, pursuant to a confidentiality agreement containing
terms and provisions in all material respects comparable to those contained in
the Company’s confidentiality agreements with the Purchasers; provided that such
non-public information either

 

39



--------------------------------------------------------------------------------

has previously been provided or made available, or is provided substantially
concurrently with the time it is provided to such Person or its Representatives,
to the Purchasers or any of their respective Representatives, and
(y) participate or engage in discussions and negotiations with such Person or
its Representatives regarding such Alternative Strategic Proposal.

(ii) The Company may terminate this Agreement in order to enter into an
agreement with respect to any such Superior Strategic Transaction, but only if
the Purchasers have received at least three (3) Business Days’ prior written
notice that the Company is prepared to terminate this Agreement and the issuance
and sale of the Common Stock Shares by the Company to the Purchasers and the
other transactions contemplated by this Agreement in order to proceed with the
execution of an agreement or agreements providing for, or the implementation of,
such Superior Strategic Transaction.

(iii) Nothing contained in this Section 10.2 or elsewhere in this Agreement
shall prohibit the Company from making any disclosure to the Company’s
shareholders if, in the good faith judgment of the Company Board, failure to so
disclose could reasonably be expected to result in a violation of the
obligations of the Company or the Company Board under any Applicable Laws;
provided that any such disclosure concerning any Purchaser shall be subject to
Section 11.3.

10.3 Termination Fee. In the event of any termination of this Agreement by the
Company pursuant to Section 10.2,, the Company shall pay a termination fee in
the aggregate amount of $750,000 to the Carpenter Funds. If the Company Board or
any Special Board Committee takes, agrees or resolves to take any action
permitted by Section 10.2, subject to its compliance with the terms and
provision of this Agreement (including, to the extent provided in this
Agreement, payment of the termination fee by the Company) such action shall not,
in any way, constitute a breach of this Agreement by the Company, and the
payment of the termination fee set forth herein shall be the sole remedy of the
Purchasers with respect to the termination of this Agreement.

10.4 Right to Purchase Warrants.

(a) In the event that (x) the Carpenter Funds terminate this Agreement pursuant
to Sections 10.1(a) or 10.1(c) due to a failure of any of the conditions
precedent set forth in Sections 7.2(a) or 7.3, and the failure of any such
condition precedent was due to a breach by the Company of any of its
representations and warranties in, or of any of its obligations under, this
Agreement, or (y) the Company terminates this Agreement pursuant to
Section 10.2, then, notwithstanding any other provision of this Agreement, the
Purchasers shall have the right to purchase Warrants at a purchase price at a
rate of $0.125 per Warrant Share covering a total of 408,834 Warrant Shares for
a total purchase price of $51,104.25.

(b) If (x) this Agreement is terminated pursuant to Section 10.1, or (y) this
Agreement has not been terminated and is still in effect but the Closing has not
yet occurred as of the one year anniversary of the date hereof, and (z) the
provisions of Section 10.4(a) do not apply, then, notwithstanding any other
provision of this Agreement, the Purchasers shall have the right to purchase
Warrants at a purchase price at a rate of $0.125 per Warrant Share covering a
total of 104,323 Warrant Shares for a total purchase price of $13,040.38; and

(c) The Company shall notify each Purchaser in writing within ten (10) Business
Days after the occurrence of an event under either Section 10.4(a) or 10.4(b),
as applicable, notifying each Purchaser that such Purchaser has five
(5) Business Days following the receipt of such notice to elect to purchase
Warrants pursuant to Section 10.4(a) or 10.4(b), as applicable. Each Purchaser
who elects to purchase the Warrants in accordance with this Section 10.4 shall
notify the Company in writing within five (5) Business Days following the
receipt of such notice from the Company, stating its election to purchase the
Warrants and the number of Warrant Shares, up to the maximum number set forth in
Section 10.4(a) or 10.4(b), as applicable. The Company shall, not later than
five (5) Business Days after receipt of such election, deliver a Warrant for the
number of Warrant Shares such Purchaser has elected to purchase, against payment
of the purchase price therefor paid in cash by wire transfer of same day funds
to the Company pursuant to the wire instructions provided by the Company.

10.5 Remedy due to Failure of Certain Conditions Precedent. In the event that
the Company fails to satisfy, prior to the Termination Date, any or all of the
conditions precedent set forth in Section 7.3(d) (capital ratios), then the
Purchasers’ sole remedy as a result thereof will be limited to terminating this
Agreement pursuant to

 

40



--------------------------------------------------------------------------------

Section 10.1 (with respect to the Purchasers’ rights and obligations under this
Agreement); provided, however, that the Purchasers shall retain the right to
purchase Warrants pursuant to Section 10.4, if such Section applies.

ARTICLE XI

MISCELLANEOUS

11.1 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the state of California.

(b) Consent to Jurisdiction. Each Party irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction any state or federal
court sitting in the County of Orange, State of California, in any proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each party
hereby irrevocably and unconditionally (a) agrees not to commence any such
proceeding except in such courts, (b) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such courts,
(c) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and (d) waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such proceeding. Each
Party hereto agrees that a final non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Each
Party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 11.4. Nothing in this Agreement will affect the
right of any Party to this Agreement to serve process in any other manner
permitted by Applicable Law.

(c) Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement or the transactions contemplated by this Agreement.
Each party certifies and acknowledges that (i) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (ii) each such party understands and has considered the implications of
this waiver, (iii) each such party makes this waiver voluntarily, and (iv) each
such party has been induced to enter into this Agreement by, among other things,
the waivers and certifications in this Section 11.1.

11.2 Specific Performance. The parties hereto agree that irreparable damage
could occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions, without the posting of any bond, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

11.3 Press Releases. The Company and the Purchasers shall consult with each
other before issuing any press release with respect to this Agreement or the
transactions contemplated hereby and shall not issue any such press release or
make any such public statements without the prior consent of the other parties,
which shall not be unreasonably withheld or delayed; provided, however, that a
party may, without the prior consent of the other parties (but after such
consultation, to the extent practicable under the circumstances), issue such
press release or make such public statements as may, upon the advice of outside
counsel, be required by law or the rules or policies of the NASDAQ Global Select
Market.

11.4 Notices. Any notice or other communication under this Agreement must be in
writing and will be deemed given when it is delivered in person or sent by
facsimile or email (with proof of receipt at the facsimile number or email
address to which it is required to be sent), on the business day after the day
on which it is delivered to a major nationwide delivery service for overnight
delivery, or on the fifth business day after the day on which it is

 

41



--------------------------------------------------------------------------------

mailed by first class mail from within the United States, to the following
addresses (or such other address as may be specified after the date of this
Agreement by the party to which the notice or communication is sent):

If to the Company:

Pacific Mercantile Bancorp

949 South Coast Drive, Suite 300

Costa Mesa, California 92626

Attn.        Raymond E. Dellerba

Tel: (714) 438-2500

Fax: (714) 438-1084

With a copy to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attn:        Ben A. Frydman, Esq.

Tel: (949) 725-4150

Fax: (949) 823-5150

If to the Purchasers, to the address set forth on Exhibit A.

11.5 Entire Agreement. This Agreement, the Exhibits hereto, any matters
Previously Disclosed and any documents executed by the Parties simultaneously
herewith represent the entire understanding and agreement of the Parties with
reference to the transactions set forth herein and supersede all prior
understandings and agreements (written or oral) made by the Parties. Except as
otherwise expressly provided herein, no Person other than the Parties hereto
shall have any right hereunder or be entitled to the benefit of any provision
hereof.

11.6 No Assignment; Successors and Assigns. No party hereto may assign any of
its rights or delegate any of its duties under this Agreement, except that the
Purchasers may assign any such rights (but only with all related obligations) to
their respective Affiliates; provided that (a) prior to such assignment, the
Company is furnished with written notice stating the name and address of such
assignee, and (b) such assignee agrees in writing to be bound by and subject to
the terms and conditions of this Agreement. Subject to the foregoing restriction
on assignment, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the Parties hereto.

11.7 Waiver and Amendment. Except with respect to statutory requirements, and
subject to the provisions of the last sentence of this Section, any party hereto
may by written instrument extend the time for the performance of any of the
obligations or other acts of the other party and may waive (i) any inaccuracies
of the other in the representations or warranties contained in this Agreement or
in any document delivered pursuant hereto, (ii) compliance with any of the
covenants, undertakings or agreements of the other party, or satisfaction of any
of the conditions to its obligations, contained in this Agreement or (iii) the
performance (including performance to the satisfaction of a party or its
counsel) by the other party of any of its obligations set out herein. No failure
or delay on the part of either party hereto in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
Except as otherwise expressly provided in this Agreement, an amendment of this
Agreement or the waiver or modification of any provision of this Agreement will
be effective only upon the written consent of (i) the Company, on the one hand,
and (ii) Purchasers, on the other hand; provided that if Section 9.14 is deemed
to confer control of the Company on any Purchaser (other than a Purchaser that
is, or elects to be, a bank holding company (as such term is defined in the
BHCA)), the Company and the Purchasers shall make good faith efforts to amend
Section 9.14 solely as necessary to not confer control of the Company on such
Purchaser.

 

42



--------------------------------------------------------------------------------

11.8 Headings. The headings of the various sections and subsections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of or be considered in connection with the interpretation of
any of the terms or provisions of this Agreement.

11.9 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, as to such
jurisdiction, such provision shall be ineffective to the extent of such
invalidity, illegality or unenforceability, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11.10 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which
executed counterparts, and any photocopies and facsimile copies thereof, shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

[Signatures of parties follow on next page.]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, where applicable by their duly authorized representatives, as of the
first above written.

 

COMPANY:   PACIFIC MERCANTILE BANCORP   By:  

/s/ RAYMOND E. DELLERBA

    Name:   Raymond E. Dellerba     Title:   President and CEO   By:  

/s/ NANCY A. GRAY

    Name:   Nancy A. Gray     Title:   Senior Executive Vice President & CFO
PURCHASERS:  

CARPENTER COMMUNITY BANCFUND, L.P.; and

CARPENTER COMMUNITY BANCFUND-A, L.P.

  By:  

CARPENTER FUND MANAGER GP, LLC,

their General Partner

    By:  

/s/ JOHN FLEMMING

      Name:   John Flemming       Its:   Managing Member

[Signature Page to Amended & Restated Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ALLOCATION OF COMMON STOCK SHARES

AND WARRANTS BETWEEN THE PURCHASERS

 

     Common Stock      Warrants  



Purchasers

   Number of
Common
Shares(1)      Total
Purchase
Price     
Number
of
Warrants      Total
Warrant
Price(2)  

Carpenter Community Bancfund, L.P.

     142,843       $ 894,197         13,900       $ 1,793.20   

Carpenter Community Bancfund – A, L.P.

     4,058,434         25,405,803         394,934         49,265.05      

 

 

    

 

 

    

 

 

    

 

 

 

Totals

     4,201,277       $ 26,300,000         408,834       $ 51,104.25      

 

 

    

 

 

    

 

 

    

 

 

 

 

(1) Assumes that the Purchase Price of the Common Shares will be $6.26 per
share. The Purchase Price may increase above $6.26 per share, if and to the
extent the Company’s Book Value per share has increased above $6.26 on or before
the consummation of the sale of the Common Shares pursuant to this Agreement. In
that event, the numbers of Common Shares set forth in this column will be
reduced accordingly.

(2) The amounts set forth in this column are the prices that the respective
Carpenter Funds are required to pay for the Warrants themselves. Each Warrant
will represent a right to purchase one share of Company Common Stock for a
purchase price of $6.26 per share.

Addresses of Common Stock Shares Purchasers

 

     With a copy to:         

Carpenter Funds

5 Park Plaza, Suite 950

Irvine CA, 92614

Attention: John Flemming

    

Robert Sjogren, Esq.

Carpenter Funds

5 Park Plaza, Suite 950

Irvine CA, 92614

        

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDED & RESTATED COMMON STOCK PURCHASE AGREEMENT

FORM OF COMMON STOCK PURCHASE WARRANT

THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE SECURITIES ISSUABLE ON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND SUCH SECURITIES MAY NOT BE
SOLD, OTHERWISE DISPOSED OF OR TRANSFERRED, IN WHOLE OR IN PART, EXCEPT PURSUANT
TO A REGISTRATION STATEMENT RELATING THERETO UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS OR SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

PACIFIC MERCANTILE BANCORP

A California Company

COMMON STOCK PURCHASE WARRANT

 

Warrant No. B-              Issue Date:             , 201       

Warrant Shares:             

  

This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received,             (“Holder”) is entitled, on the terms and conditions
hereinafter set forth, at any time on or after the Exercise Trigger Date (as
hereinafter defined) and until the close of business on the Termination Date (as
hereinafter defined) but not thereafter, to purchase from Pacific Mercantile
Bancorp, a California corporation (the “Company”), up to             shares of
the Company’s Common Stock (“Warrant Shares”). The purchase price of one Warrant
Share shall be equal to the Exercise Price, as defined in Section 1(s) hereof.

1. Definitions of Certain Terms. Unless the context in they are used clearly
indicates otherwise, the following terms have the respective meanings set forth
below:

(a) “Amended CSPA” means that certain Amended & Restated Common Stock Purchase
Agreement dated as of February 28, 2012 by and between the Company and the
Carpenter Funds pursuant to which the Carpenter Funds have agreed to purchase
from the Company, $26,300,000 of shares of Common Stock at the per share
Purchase Price (as defined in the Amended CSPA).

(b) “Applicable Exercise Price” means the Exercise Price of this Warrant as in
effect at any given time during the term of this Warrant.

(c) “Book Value per Share” shall mean, as of any given date, the Company’s
common shareholders’ equity (inclusive of goodwill and other intangible assets,
if any), divided by the total number of shares of Company Common Stock
outstanding, as determined from its then most recently filed report under the
Securities Exchange Act of 1934, as amended, that contains consolidated
financial statements of the Company.

(d) “Business Day” means any day other than a Saturday, Sunday or any other day
on which banks in New York City, New York, or Los Angeles, California, are
generally required or authorized by law to be closed.

(e) “Carpenter Common Shares” means the shares of Common Stock sold and issued
by the Company to the Carpenter Funds and purchased by the Carpenter Funds from
the Company pursuant to and on the terms and conditions set forth in the Amended
CSPA.



--------------------------------------------------------------------------------

(f) “Carpenter Funds” means Carpenter Community Bancfund, L.P. and Carpenter
Community Bancfund-A, L.P., each of which is a Delaware limited partnership the
general partner of which is Carpenter Fund Manager GP, LLC.

(g) “Closing Price” of the Common Stock on any date means the closing sale price
or, if no closing sale price is reported, the last reported sale price of the
shares of the Common Stock on the NASDAQ Global Select Market on such date. If
the Common Stock is not listed for trading on the NASDAQ Global Select Market on
such date, the Closing Price of the Common Stock on such date means the closing
sale price as reported in the composite transactions for the principal U.S.
national or regional securities exchange on which the Common Stock is so listed
or quoted, or, if no closing sale price is reported, the last reported sale
price on the principal U.S. national or regional securities exchange on which
the Common Stock is so listed or quoted; or, if the Common Stock is not so
listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for the Common Stock in the over-the-counter market as reported
by Pink Sheets LLC or similar organization, or, if that bid price is not
available, the market price of the Common Stock on that date as determined in
good faith by a nationally recognized investment banking firm selected by the
Board of Directors, the fees and expenses of which shall be borne by the
Company. For purposes of this Warrant, all references herein to the “Closing
Price” and “last reported sale price” of the Common Stock on the NASDAQ Global
Select Market shall be such closing sale price and last reported sale price as
reflected on the website of the NASDAQ Global Select Market
(http://www.nasdaq.com).

(h) “Common Stock” means the common stock, without par value, of the Company.

(i) “Common Stock Equivalent” means any security that is, including any options,
warrants or other purchase rights that are, convertible or conditionally
convertible into or exercisable or exchangeable for shares of Common Stock.

(j) “Company” means Pacific Mercantile Bancorp, a California corporation.

(k) “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options and the Warrants.

(l) “Depository Institution” means a bank or any other corporation or federal
association organized under the laws of any state of the United States or
federal law which accepts and maintains deposits from the general public that
are insured by the Federal Deposit Insurance Corporation (the “FDIC”) and makes
loans or other extensions of credit

(m) “Exercise Date” has the meaning set forth in Section 4.1 of this Warrant.

(n) “Exercise Documents” has the meaning given to such term in Section 4.1 of
this Warrant.

(o) “Exercise Price” means $6.26 per Share, which shall be subject to adjustment
as and to the extent provided in Section 5 of this Warrant.

(p) “Exercise Trigger Date” means the earliest date as of which all of the
conditions set forth in Section 3 hereof have been satisfied.

(q) “Holder” means a record holder of the Warrant or Warrant Shares.

(r) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or to acquire Convertible Securities, but
shall not include the Warrants.

(s) “Original Issue Date” has the meaning set forth in Section 3.1 hereof.

(t) “Parent” of a Depository Institution means a corporation or other entity
which owns, directly or indirectly, more than a majority of the Voting
Securities of such Depository Institution.

 

2



--------------------------------------------------------------------------------

(u) “Person” means a legal person, including any natural person, corporation,
estate, partnership, joint venture, association, joint-stock company, limited
liability company, trust or estate

(v) “Registration Rights Agreement” means that certain Registration Rights
Agreement, in the form attached as Exhibit C to the Amended CSPA, which
Registration Rights Agreement will be entered into concurrently with the
consummation of the sale of the $26.3 million of shares of Company Common Stock
pursuant to the Amended CSPA.

(w) Registration Statement” shall have the meaning given to such term in the
Amended Registration Rights Agreement.

(x) “Reorganization Transaction” means the consummation of any of the following,
whether in a single transaction or series or related transactions:

(i) an acquisition, merger or consolidation of the Company, or of any direct or
indirect subsidiary of the Company owning more than 75% of the consolidated
assets of the Company, with any other Person (other than a merger or
consolidation of the Company or any such subsidiary of the Company with an
Affiliate of any of the Original Series B Investors), or any combination of the
foregoing in one or more related transactions; or

(ii) a sale, disposition, or long-term lease by the Company of all or
substantially all of the Company’s assets.

(y) “SBAV” means SBAV LP, a Delaware limited partnership, an Affiliate of the
Clinton Group, Inc., and Affiliates thereof.

(z) “Securities Act” means the Securities Act of 1933, as amended.

(aa) “SEC” shall mean the U.S. Securities and Exchange Commission and any
successor agency thereto.

(bb) “Series B Closing Date” means August 26, 2011, which was the date on which
the sale and purchase of the Series B Shares were consummated pursuant to the
Series B SPA.

(cc) “Series B CoD” means the Certificate of Determination of the Rights,
Preferences, Privileges and Restrictions of the Series B-1 Convertible 8.4%
Noncumulative Preferred Stock and the Series B-2 Convertible 8.4% Noncumulative
Preferred Stock, in the form filed with the California Secretary on August 16,
2011 and as the same may be amended hereafter.

(dd) “Series B-1 Preferred Stock” and “Series B-1 Shares” each refers to the
Company’s Series B-1 Convertible 8.4% Noncumulative Preferred Stock authorized
under the Series B CoD.

(ee) “Series B-2 Preferred Stock” and “Series B-2 Shares” each refers to the
Company’s Series B-2 Convertible 8.4% Noncumulative Preferred Stock authorized
under the Series B CoD.

(ff) “Series B Preferred Stock” and “Series B Shares” each refers to the Series
B Shares issued pursuant to the Series B SPA.

(gg) “Series B Shares” means the 112,000 Series B Shares sold pursuant to the
Series B SPA, consisting of 37,000 Series B-1 Shares and 75,000 Series B-2
Shares.

(hh) “Series B SPA” means that certain Series B Stock Purchase Agreement dated
as of August 26, 2011, pursuant to which the Company sold and the Carpenter
Funds and SBAV purchased the Series B Shares.

 

3



--------------------------------------------------------------------------------

(ii) “Series C CoD” means the Certificate of Determination of the Rights,
Preferences, Privileges and Restrictions of the Company’s 8.4% Noncumulative
Series C Preferred Stock, in the form filed with the California Secretary on
August 16, 2011 and as the same may be amended hereafter.

(jj) “Series C Preferred Stock” and “Series C Shares” each means shares of the
Company’s Series C 8.4% Noncumulative Preferred Stock which are issuable as
contemplated by and on the terms and conditions set forth in the Series B CoD.

(kk) “Termination Date” means the date that is the fourth anniversary of the
Original Issue Date.

(ll) “Trading Day” means a day on which the shares of the Company’s Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market at the close of business and
(ii) have traded at least once on the national or regional securities exchange
or association or over-the-counter market that is the primary market for the
trading of the Common Stock.

(mm) “Voting Securities” means shares of any class or series of capital stock of
the Company or of a Depository Institution or other corporation, as the case may
be, that are then entitled to be voted by the holders thereof (either as a
separate class or series, or together with any other class or series of the
capital stock thereof) generally in the election of directors of the Company,
such Depository Institution or other corporation.

(nn) “Warrant Exercise Period” means the period of time commencing on the
Exercise Trigger Date and ending at 5:00 P.M. Pacific Time on the Termination
Date.

(oo) “Warrants” means this Warrant and any Warrants of like form and tenor
issued as contemplated by or pursuant to the Amended CSPA and shall include any
Warrant which is issued hereafter either (i) on any partial exercise of a
Warrant pursuant to Section 4.5 below, or (ii) as a replacement of a lost,
stolen, destroyed or mutilated Warrant, as provided in Section 10 hereof.

(pp) “Warrant Shares” has the meaning given to such term in the opening
paragraph of this Warrant.

2. Warrant Price. It is hereby acknowledged and agreed that the consideration
for this Warrant is equal to the product of $0.125 and the number of Warrant
Shares set forth on the first page of this Warrant, or $            in the
aggregate (the “Warrant Price”).

3. Issuance and Exercisability of Warrant.

3.1 Issuance of Warrant. This Warrant shall be issued on the date that is the
earlier of (i) the consummation of the purchase by the Carpenter Funds of the
Carpenter Common Shares pursuant to the Amended CSPA and (ii) subject to
Section 3.2, the first (1st) anniversary of the Series B Closing Date, against
payment of the Warrant Price in cash to the Company. The date of the issuance of
this Warrant pursuant to this Section 3.1 shall sometimes be referred to in this
Warrant as the “Original Issue Date”.

3.2 Condition Precedent to Exercisability of the Warrants. It shall be a
condition precedent to the right of the Holders of the Warrants, including this
Warrant, to exercise their respective Warrants that the Company shall have
consummated, during the period between the Original Issue Date and the
Termination Date of the Warrants, an acquisition, by (i) merger, (ii) the
purchase of the outstanding shares or (iii) the purchase of all or substantially
all of the assets and the assumption of all or substantially all of the
liabilities, of a Depository Institution, or of the Parent of a Depository
Institution, with total assets of more than $250 million.

4. Exercise of Warrant; Payment of Warrant Exercise Price and Issuance of
Warrant Shares.

4.1 Exercise of Warrant. The Holder of this Warrant may exercise this Warrant,
at any time in whole or from time to time in part, during the Warrant Exercise
Period at the then Applicable Exercise Price per Warrant Share, upon
(a) delivery to the Company, at 949 South Coast Drive, Suite 300, Costa Mesa,
California 92626,

 

4



--------------------------------------------------------------------------------

Attention: President, or at such other office or agency as the Company may
designate in writing, (i) the originally signed copy of this Warrant, and (ii) a
completed Warrant Exercise Notice in the form attached hereto as Exhibit A,
signed by the Holder (collectively referred to herein as the “Exercise
Documents”), and (ii) the payment, in full, in the manner set forth in
Section 4.2 or Section 4.3 (as applicable) below, of the Aggregate Exercise
Price (as hereinafter defined) payable with respect to the Warrant Shares then
being purchased. The “Exercise Date” of any exercise of this Warrant (whether in
whole or in part) shall be the later of (x) the date on which the Company
received the completed Exercise Documents signed by Holder, and (y) the date on
which the Company received the payment of the Aggregate Exercise Price payable
with respect to the number of Warrant Shares then being purchased on such
exercise. The Warrant Shares that are the subject of such exercise will be
deemed to have been issued, and the portion of this Warrant then being exercised
shall cease to be outstanding, effective as of the close of business (Pacific
Time) on such Exercise Date.

4.2 Payment of Exercise Price. The amount payable by Holder for the purchase of
any of the Warrant Shares upon exercise (in whole or in part) of this Warrant
shall be an amount equal to the then Applicable Exercise Price multiplied by the
number of Warrant Shares for which Holder is then exercising this Warrant (the
“Aggregate Exercise Price”). Except as otherwise provided in Section 4.3 below,
the Aggregate Exercise Price shall be payable to the Company by bank cashiers
check or by wire transfer of immediately available funds.

4.3 Cashless Exercise. If, (a) the Company has, pursuant to Section 2.1 of the
Registration Rights Agreement, filed the Registration Statement with the SEC,
but the Registration Statement has not become effective under the Securities Act
within 120 days thereafter and the Holder delivers thereafter, and prior to the
effective date of such Registration Statement, the Exercise Documents with
respect to any of the Warrant Shares which are then purchasable by the Holder
pursuant to the terms of this Warrant, or (b) although such Registration
Statement is effective, there is a Suspension (as set forth in Section 3.1 of
the Registration Rights Agreement), which continues for a period of fifteen
(15) consecutive days and the Holder delivers thereafter, and before the end of
such Suspension, a Warrant Exercise Notice with respect to any of the Warrant
Shares which are then purchasable by the Holder pursuant to the terms of this
Warrant, then, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price of the Warrant Shares the Holder is then purchasing, the Holder may elect,
by written notice (which may accompany or be delivered separately from the
Exercise Notice) to the Company, to receive upon such exercise the “Net Number”
of Warrant Shares determined in accordance with the following formula (a
“Cashless Exercise”):

 

Net Number    =   

(A x B) – (A x C)

         B   

For purposes of the foregoing formula:

 

A   =    the total number of Warrant Shares with respect to which this Warrant
is then being exercised. B   =    the arithmetic average of the Closing Prices
of the Common Stock for the five (5) most recent Trading Days ending on the date
immediately preceding the Exercise Date. C   =    the Applicable Exercise Price
for such Warrant Shares.

4.4 Furnishing of Notice of Exercise to Transfer Agent. As soon as practicable,
but in any event within two (2) Business Days, after receipt of both (i) the
originals of the Exercise Documents with respect to the number of Warrant Shares
then being purchased by the Holder and (ii) the payment of the Aggregate
Exercise Price thereof, if any, the Company shall send via facsimile or email to
the Transfer Agent a copy of the Exercise Notice that was completed and signed
by the Holder. Such facsimile or email to the Transfer Agent shall constitute an
instruction to the Transfer Agent to process such Exercise Notice and issue the
Warrant Shares in accordance with the terms set forth in this Section 4.

4.5 Issuance of Warrant Shares. As soon as practicable following the date on
which the Transfer Agent has received such instruction the Transfer Agent shall
issue and dispatch by overnight courier to the address

 

5



--------------------------------------------------------------------------------

specified in the Exercise Notice, a certificate, registered in the Company’s
share register, in the name of the Holder, evidencing its ownership of the
number of shares of Common Stock which the Holder has purchased on such
exercise.

4.6 Issuance of New Warrant on Partial Exercises. If Holder exercises this
Warrant for a number of Warrant Shares that are fewer than the number then
purchasable under this Warrant, upon such partial exercise, at its sole expense
the Company will promptly (and in no event later than five (5) Business Days
after the Exercise Date thereof), issue and deliver a new Warrant of like tenor
to the Holder representing the number of Warrant Shares that remain unexercised
after giving effect to such partial exercise.

5. Anti-Dilution Adjustments to Exercise Price.

5.1 Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Original Issue Date subdivide the
outstanding Common Stock, the Applicable Exercise Price in effect immediately
before that subdivision shall be proportionately decreased and the number of
shares of Common Stock issuable on exercise of this Warrant shall be increased
in proportion to such increase in the aggregate number of shares of Common Stock
outstanding. If the Company shall at any time or from time to time after the
Original Issue Date combine the outstanding shares of Common Stock, the
Applicable Exercise Price in effect immediately before such combination shall be
proportionately increased and the number of shares of Common Stock issuable on
exercise of this Warrant shall be decreased in proportion to such decrease in
the aggregate number of shares of Common Stock outstanding. Any adjustment under
this Section 5.1 shall become effective at the close of business on the date the
subdivision or combination becomes effective.

5.2 Adjustment for Dividends and Distributions in Shares of Common Stock. In the
event the Company at any time or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable on
the Common Stock in additional shares of Common Stock, then and in each such
event:

(a) the Applicable Exercise Price in effect immediately before such event shall
be decreased as of the time of such issuance or, in the event such a record date
shall have been fixed, as of the close of business on such record date, by
multiplying the Applicable Exercise Price then in effect by a fraction:

(i) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

(ii) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately after prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution; and

(b) the number of shares of Common Stock issuable on exercise of this Warrant
shall be increased in proportion to the increase in the aggregate number of
shares of Common Stock outstanding after giving effect to such dividend or
distribution.

Notwithstanding the foregoing, however, if such record date shall have been
fixed and such dividend is not fully paid or if such distribution is not fully
made on the date fixed therefor, the Applicable Exercise Price shall be
recomputed accordingly as of the close of business on such record date and
thereafter the Applicable Exercise Price shall be adjusted pursuant to this
Section as of the time of actual payment of such dividends or distributions.

5.3 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Applicable Exercise Price pursuant to this Section 5, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 20 days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Holder of this Warrant a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property into which this Warrant is then
exercisable) and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, as promptly as reasonably practicable
after the written request at any time the Holder of this Warrant (but in any
event not later than 20 days following such request), furnish or cause to be
furnished to such Holder a certificate setting forth

 

6



--------------------------------------------------------------------------------

(i) the Applicable Exercise Price then in effect, and (ii) the number of shares
of Common Stock and the amount, if any, of other securities, cash or property
which then would be received upon the exercise of this Warrant.

6. Adjustments for Reorganization Transactions. If the Company enters into a
definitive agreement providing for it to consummate a Reorganization Transaction
(a “Reorganization Transaction Agreement”), then:

6.1 The Company shall provide or cause to be provided to the Holder of this
Warrant then outstanding, written notice of the pending Reorganization
Transaction not later than twenty (20) calendar days preceding the expected
consummation date of such Reorganization Transaction, accompanied by a copy of
the Reorganization Transaction Agreement (if such Agreement had not been
previously sent to the Holder of this Warrant).

6.2 If the Reorganization Transaction Agreement provides that, on consummation
of the Reorganization Transaction, the outstanding shares of the Company’s
Common Stock will be converted into or exchanged for other securities, cash or
other property, or any combination thereof (the “Reorganization Consideration”),
then, subject to Section 6.3 below, if (i) the condition precedent in
Section 3.2 above will not be satisfied prior to the consummation of the
Reorganization Transaction, the Warrants (including this Warrant) shall
nevertheless automatically become exercisable immediately prior to the
consummation of such Reorganization Transaction and (ii) the amount or fair
value of the Reorganization Consideration (determined as provided in the
Reorganization Transaction Agreement) per share of Company Common Stock exceeds
the then Exercise Price payable for each Warrant Share (such excess, the
“Spread”), then, provision shall be made for the Holder of this Warrant to
elect, effective on consummation of the Reorganization Transaction, to cancel
this Warrant in exchange for the receipt of Reorganization Consideration in an
amount or with a fair value (as the case may be) equal to the product of the
Spread and the number of Warrant Shares for which this Warrant is being
cancelled by the Holder; provided, however, that if and to the extent this
Warrant is not so cancelled or exercised at the time of or prior to the
consummation of such Reorganization Transaction, this Warrant shall
automatically terminate unexercised.

6.3 Notwithstanding anything to the contrary that may be contained in this
Section 6 or elsewhere in this Warrant, however, if the Reorganization
Transaction is abandoned or otherwise terminated and, therefore, is not
consummated, then, the Warrants, including this Warrant, shall thereupon
automatically revert to their status either (i) as exercisable Warrants if the
condition precedent set forth in Section 3.2 had been satisfied prior to such
abandonment or termination of the Reorganization Transaction, or (ii) as
Warrants not yet exercisable if the condition precedent in Section 3.2 above had
not yet been satisfied, in either case to the same extent as if the
Reorganization Transaction Agreement had never been entered into by the Company.

7. Notice of Record Date. In the event that the Company shall take a record of
the holders of its Common Stock (or other capital stock or securities at the
time issuable upon exercise of this Warrant) for the purpose of (i) entitling or
enabling them to receive any dividend or other distribution, (ii) to receive any
right to subscribe for or purchase any shares of capital stock of any class or
any other securities or to receive any other security, or (iii) any
reorganization of the Company or any reclassification of the Common Stock, or
(v) the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will send or cause to be sent
to the Holder of this Warrant a notice specifying, as the case may be, (x) the
record date for such dividend, distribution or right, and the amount and
character of such dividend, distribution or right, or (y) the effective date on
which such reorganization, reclassification, liquidation, dissolution or
winding-up is proposed to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock (or such other capital stock or
securities at the time issuable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon any such
transaction or event, and the amount per share and character of such exchange
applicable to this Warrant and the Common Stock. Such notice shall be sent at
least 10 days prior to the record date or effective date for the event specified
in such notice.

8. Fractional Shares. No fractional Warrant Share will be issued as a result of
any exercise of this Warrant. Instead, the Company shall pay to the Holder an
amount in cash, equal to the product of the Applicable Exercise Price per
Warrant Share and such fractional Warrant Share, in lieu of any fractional share
of Common Stock otherwise issuable upon any exercise (either in whole or in
part) of this Warrant.

 

7



--------------------------------------------------------------------------------

9. Reservation of Shares. The Company agrees that the number of shares of Common
Stock or other securities sufficient to provide for the exercise of this Warrant
upon the basis set forth above will, at all times during the period from the
Exercise Trigger Date to the Termination Date of this Warrant, be reserved for
issuance on any exercise of this Warrant. If at any time during such period the
Company does not have a sufficient number of shares of Common Stock or other
securities authorized to provide for the exercise of this Warrant, the Company
shall take such actions as may be reasonably necessary to increase the number of
authorized shares of Common Stock or other securities to provide for exercise of
this Warrant.

10. Validity of Shares. All shares of Common Stock or other securities
deliverable upon the exercise of the Warrant will be duly and validly issued,
and, in the case of capital stock, will, when issued and delivered against
payment therefor as provided in the Warrant, be fully paid and nonassessable,
and the Company will pay all documentary and transfer taxes, if any, in respect
of the original issuance thereof upon exercise of this Warrant.

11. Legends and Restrictions on Transfer.

11.1 Holder acknowledges that this Warrant and all certificates or other
instruments representing the Warrant Shares may, at the option of the Company,
bear a restrictive legend substantially to the following effect:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE ON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND SUCH SECURITIES MAY NOT BE
SOLD, OTHERWISE DISPOSED OF OR TRANSFERRED, IN WHOLE OR IN PART, EXCEPT PURSUANT
TO A REGISTRATION STATEMENT RELATING THERETO UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS OR SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

11.2 Compliance with Securities Act. Holder agrees not to offer for sale, sell,
transfer or assign this Warrant, in whole or in part, or any Warrant Shares,
other than in a transaction that is registered under the Securities Act or is
exempt from the registration requirements of the Securities Act. If Holder asks
the Company to recognize and record in its Warrant or share register, as
applicable, a transfer of this Warrant or any such Warrant Shares in a
transaction that is not registered under the Securities Act or sold, assigned or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), the Company may refuse to do so until the Company receives an opinion
of counsel or other evidence that is reasonably satisfactory to the Company that
the sale or transfer is exempt from the registration requirements of the
Securities Act. Notwithstanding the foregoing, this Warrant and the Warrant
Shares may be pledged in connection with a bona fide margin account or other
bona fide loan or financing arrangement secured by this Warrant or such Warrant
Shares and such pledge shall not be deemed to be a transfer, sale or assignment
of this Warrant, or such Warrant Shares, and Holder shall not be required to
provide the Company with any other delivery with respect to any such pledge
pursuant to this Warrant; provided, that in order to make any sale, transfer or
assignment of this Warrant, in whole or in part, or any Warrant Shares, Holder
and its pledgee shall be required to make such sale, transfer or assignment in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act and satisfy the applicable requirements of this Section 11.2.

11.3 Removal of Legends. The restrictive legend set forth in Section 11.1 above
shall be removed from this Warrant and any Warrant Shares, and the Company shall
issue a certificate to the holder of this Warrant or the applicable Warrant
Shares without such restrictive legend or any other restrictive legend upon
which it is stamped or issue to such holder of this Warrant or such Warrant
Shares by electronic delivery at the applicable balance account at DTC, (i) if
and when this Warrant or such Warrant Shares are sold pursuant to a resale
registration statement that has been declared effective under the Securities Act
and the Company has received from such holder a certification that such sale has
been made in the manner described in the section of such registration statement
entitled “Plan of Distribution” or otherwise describing the manner in which the
securities registered thereunder are to be sold, (ii) upon request, if this
Warrant or such Warrant Shares are sold or transferred pursuant to Rule 144 (if
the transferor is

 

8



--------------------------------------------------------------------------------

not an Affiliate of the Company) or otherwise pursuant to an exemption from
registration under the Securities Act, or (iii) upon request, if this Warrant or
such Warrant Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1) (or Rule 144(i)(2), if applicable)
as to such securities and without volume or manner-of-sale restrictions,
provided, that, in the case of the foregoing clauses (ii) and (iii), if
requested by the Company, the holder of this Warrant or such Warrant Shares has
furnished or caused to be furnished a legal opinion from its counsel, reasonably
acceptable to the Company and its counsel, to the effect that the removal of the
legend is permitted by the Securities Act and the rules and regulations of the
SEC thereunder. Any fees (of Company counsel) associated with the removal of
such legend shall be borne by the Company. If a legend is no longer required
pursuant to the foregoing, the Company will no later than five (5) Business Days
following the delivery by a the holder of this Warrant or such Warrant Shares of
a legended certificate or instrument representing this Warrant or such Warrant
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to effect the reissuance and/or transfer), deliver
or cause to be delivered to such holder a certificate or instrument (as the case
may be) representing this Warrant or such Warrant Shares that is free from all
restrictive legends

11.4 Transfers. This Warrant may be offered for sale, sold, transferred or
assigned by Holder only in compliance with Section 11.2 above. Upon any sale or
other transfer of this Warrant, in whole or in part, by the Holder which
complies with all of the terms and conditions set forth in Section 11.2 above (a
“Permitted Transfer”), the Holder shall surrender this Warrant to the Company
together with a written assignment of this Warrant, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant,
registered in the name of the transferee to which the Permitted Transfer is to
be made (the “Permitted Transferee”), representing the right to purchase the
number of Warrant Shares that are being transferred in such Permitted Transfer.
If less than the total number of Warrant Shares then underlying this Warrant is
being transferred to the Permitted Transferee, then, a new Warrant shall be
delivered to the Holder (in accordance with Section 4.6) representing the right
to purchase the number of Warrant Shares not being transferred (the “Retained
Warrant Shares”). If the Warrant that is the subject of any Permitted Transfer
contains a legend placed or endorsed thereon pursuant to Section 11.1 hereof,
then, unless the Holder is entitled, at the time of the Permitted Transfer or by
reason thereof, to have such legend removed from such Warrant on the terms and
subject to conditions set forth in Section 11.3 above, the new Warrant to be
registered in the name of the Permitted Transferee and any Warrant to be issued
to the Holder pursuant to Section 4.6 above evidencing its right to purchase the
Retained Warrant Shares shall bear the restrictive legend required by
Section 11.1 hereof.

12. Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to it from the Holder of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of a
lost certificate affidavit and an agreement and indemnity bond reasonably
acceptable to the Company to indemnify the Company against any claim that may be
made against it on account of the alleged loss, theft or destruction of this
Warrant and, in the case of mutilation, upon surrender and cancellation of this
mutilated Warrant, the Company shall execute and deliver to the Holder a new
Warrant of like tenor representing the right to purchase the Warrant Shares then
underlying this Warrant.

13. No Rights as a Shareholder. Except as otherwise provided herein, the Holder
of this Warrant will not, by virtue of the ownership of the Warrant, be entitled
to any rights of a shareholder of the Company.

14. Notices. Any notices or other communications required or permitted to be
given under the terms of this Warrant must be in writing and will be deemed
given when it is delivered in person or sent by facsimile or email (with proof
of receipt at the facsimile number or email address to which it is required to
be sent), on the business day after the day on which it is delivered to a major
nationwide delivery service for overnight delivery, or on the fifth business day
after the day on which it is mailed by first class mail from within the United
States, to the following addresses (or such other address as may be specified
after the date of this Agreement by the party to which the notice or
communication is sent):

If to the Company:

Pacific Mercantile Bancorp

949 South Coast Drive, Suite 300

Costa Mesa, California 92626

Attn. President

Tel: (714) 438-2500

Fax: (714) 438-1084

 

9



--------------------------------------------------------------------------------

If to the Holder:

to the address set forth immediately below the Holder’s name on the signature
page hereof.

15. Applicable Law. This Warrant will be governed by and construed in accordance
with the laws of the State of New York, without reference to conflict of laws
principles thereunder.

16. Entire Agreement. This Warrant and the documents or instruments referred to
herein, constitute the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings, whether oral or written, between
the parties hereto with respect to the subject matter hereof.

17. Waiver and Amendment.

17.1 Waiver. Each of the Company and Holder (each a “party”) may (a) extend the
time for the performance of any of the obligations or other acts of the other
party, (b) waive compliance by the other party with any of its obligations or
covenants contained herein; provided, however, that any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by whichever
of the parties is to be bound thereby, but no such extension or waiver and no
failure to insist on strict compliance by the other party with an obligation or
covenant hereunder of such other party shall operate as a waiver of, or estoppel
with respect to, any subsequent failure to comply with the same obligation or
covenant or any failure to comply therewith by the party whose performance was
waived.

17.2 Amendment. This Warrant may not be amended or modified except by means of a
written agreement or instrument executed by the Company or the Holder which
expressly states that it is amending or constitutes an amendment of this
Warrant.

18. No Circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
transfer of assets or scheme or arrangement, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, and will at all times in good faith carry out all the provisions of
this Warrant and take all action as may be required to protect the rights of the
Holder.

19. Remedies. The Company stipulates that the remedies at law in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not adequate and may be
enforced by a decree for the specific performance of any agreement contained
herein or by an injunction against a violation or threatened violation of any of
the terms hereof.

20. Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and the balance shall be enforceable in accordance with its
terms.

21. Headings. The headings of the various sections and subsections of this
Warrant have been inserted for convenience of reference only and shall not be
deemed to be part of or be considered in connection with the interpretation of
any of the terms or provisions of this Warrant.

[Signature Page of this Warrant follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
date set forth below by an officer thereof thereunto duly authorized:

 

Dated as of            , 201         PACIFIC MERCANTILE BANCORP     By:  

 

    Name:  

 

    Title:  

 

 

Received and Accepted this              day of February 201     Holder:  

 

By:  

 

Name:  

 

Title:  

 

[Signature Page of Warrant]



--------------------------------------------------------------------------------

PACIFIC MERCANTILE BANCORP

COMMON STOCK PURCHASE WARRANT

EXERCISE NOTICE

The undersigned Holder of Common Stock Purchase Warrant No. B-            ,
dated as of             , 201     (the “Warrant”), of Pacific Mercantile
Bancorp, a California corporation (the “Company”), hereby exercises the right to
purchase                         shares of Common Stock (“Warrant Shares”) in
accordance with the terms of the Warrant, a copy of which is attached hereto
(and the original of which has been delivered to the Company together with the
originally signed copy of this Notice). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

The Holder certifies that it has paid the aggregate Exercise Price for the
Warrant Shares in the sum of $            to the Company in accordance with the
terms of the Warrant.

Please issue the Warrant Shares in the following name and to the following
address:

 

Issue to1:   

 

   Address:   

 

     

 

  

Tax ID Number (If applicable):   

 

  

Telephone Number:   

 

   Facsimile Number:   

 

  

 

Date:           [HOLDER]     

 

     (Please Print)                    By:  

 

   Name:  

 

   Title:  

 

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT.]

 

1. NOTE: Unless the shares may be issued without legend pursuant to the Transfer
Agent Instructions dated             , 2011, the shares must be issued in the
name of the Holder.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Pacific Mercantile Bancorp (the “Company”) hereby acknowledges this Exercise
Notice and the receipt of the Warrant being exercised and payment of the
aggregate Exercise Price for the Warrant Shares being purchased, as set forth in
the Warrant Holder’s Exercise Notice and hereby directs [—] to issue the above
indicated number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated [—],2012 from the Company and acknowledged and agreed to by
[—].

 

Date:             , 201         PACIFIC MERCANTILE BANCORP   By:  

 

  Name:  

 

  Title:  

 